Exhibit 10.2


EXECUTION VERSION
d



FIVE-YEAR CREDIT AGREEMENT
dated as of March 6, 2020,
among
THE WALT DISNEY COMPANY,
as Borrower,
TWDC ENTERPRISES 18 CORP.,
as Guarantor (prior to the Guaranty Release Date),
The LENDERS Party Hereto
and
JPMORGAN CHASE BANK, N.A.,
as Designated Agent
__________________________________________


JPMORGAN CHASE BANK, N.A. and
CITIBANK, N.A.,
as Co-Administrative Agents
__________________________________________


JPMORGAN CHASE BANK, N.A.,
CITIBANK, N.A.,
BNP PARIBAS SECURITIES CORP. and
DEUTSCHE BANK SECURITIES INC.,
as Joint Lead Arrangers and Joint Book Managers


BNP PARIBAS and DEUTSCHE BANK SECURITIES INC.,
as Co-Syndication Agents


BANK OF AMERICA, N.A.,
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
GOLDMAN SACHS BANK USA,
HSBC BANK USA, N.A.,
MIZUHO BANK, LTD.,
MORGAN STANLEY MUFG LOAN PARTNERS, LLC,
ROYAL BANK OF CANADA,
SOCIETE GENERALE,
SUMITOMO MITSUI BANKING CORPORATION,
TD SECURITIES (USA) LLC,
TRUIST BANK,
U.S. BANK NATIONAL ASSOCIATION, and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents


AGRICULTURAL BANK OF CHINA LTD., NEW YORK BRANCH,
BANCO SANTANDER, S.A., NEW YORK BRANCH,
BANK OF CHINA, LOS ANGELES BRANCH,
INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED, NEW YORK BRANCH,
ING BANK N.V., DUBLIN BRANCH and
STANDARD CHARTERED BANK,
as Managing Agents











--------------------------------------------------------------------------------




TABLE OF CONTENTSPageARTICLE IDEFINITIONS AND ACCOUNTING TERMSSECTION
1.01Certain Defined Terms1SECTION 1.02Computation of Time Periods18SECTION
1.03Accounting Terms18SECTION 1.04Interest Rates; LIBOR Notification19ARTICLE
IIAMOUNTS AND TERMS OF THE ADVANCESSECTION 2.01The Advances19SECTION 2.02Making
the Advances20SECTION 2.03Commitment Fee21SECTION 2.04Reduction of the
Commitments21SECTION 2.05Repayment of Advances21SECTION 2.06Interest on
Advances21SECTION 2.07[Intentionally Omitted.]22SECTION 2.08Interest Rate
Determination22SECTION 2.09Optional Conversion of Advances24SECTION
2.10Prepayments of Advances24SECTION 2.11Increased Costs25SECTION
2.12Illegality27SECTION 2.13Payments and Computations27SECTION
2.14Taxes28SECTION 2.15Sharing of Payments, etc.31SECTION 2.16Mandatory
Assignment by a Lender, Mitigation32SECTION 2.17Evidence of Debt32SECTION
2.18Use of Proceeds33SECTION 2.19Increase in the Aggregate Commitments33SECTION
2.20Extension of Termination Date34SECTION 2.21Defaulting Lenders36ARTICLE
IIICONDITIONS OF LENDINGSECTION 3.01Conditions Precedent to Effectiveness of
Section 2.0138SECTION 3.02Conditions Precedent to Each Borrowing39SECTION
3.03Determinations Under Section 3.0139ARTICLE IVREPRESENTATIONS AND
WARRANTIESSECTION 4.01Representations and Warranties39SECTION 4.01Additional
Representations and Warranties as of Each Increase Date
and Each Extension Date40



i

--------------------------------------------------------------------------------




ARTICLE VCOVENANTSSECTION 5.01Affirmative Covenants41SECTION 5.02Negative
Covenants43ARTICLE VIEVENTS OF DEFAULTSECTION 6.01Events of Default43ARTICLE
VIIDESIGNATED AGENTSECTION 7.01Authorization and Action45SECTION 7.02Exculpatory
Provisions; Designated Agent’s Reliance46SECTION 7.03The Designated Agent and
its Affiliates46SECTION 7.04Lender Credit Decision46SECTION
7.05Indemnification46SECTION 7.06Successor Designated Agent47SECTION
7.07Enforcement of the Guaranty47SECTION 7.08Certain Lender Representations,
Etc.47ARTICLE VIIIMISCELLANEOUSSECTION 8.01Amendments, etc.49SECTION
8.02Notices, etc.49SECTION 8.03No Waiver; Remedies51SECTION 8.04Costs and
Expenses52SECTION 8.05Right of Set-Off52SECTION 8.06Binding Effect52SECTION
8.07Assignments and Participations53SECTION 8.08Indemnification55SECTION
8.09Confidentiality56SECTION 8.10Patriot Act57SECTION 8.11Judgment57SECTION
8.12Consent to Jurisdiction and Service of Process57SECTION 8.13Substitution of
Currency58SECTION 8.14Governing Law58SECTION 8.15Execution in Counterparts;
Interpretation58SECTION 8.16Severability58SECTION 8.17No Fiduciary
Relationship58SECTION 8.18Non-Public Information59SECTION 8.19Acknowledgment and
Consent to Bail-In of EEA Financial Institutions59SECTION 8.20Waiver of Notice
Period in Connection with Terminations of Existing
Credit Agreements61

ii

--------------------------------------------------------------------------------




ARTICLE IXGUARANTYSECTION 9.01The Guaranty61SECTION 9.02Guaranty
Unconditional61SECTION 9.03Continuing Guaranty; Discharge and
Reinstatement62SECTION 9.04Waivers62SECTION 9.05Subrogation63SECTION 9.06Stay of
Acceleration63SECTION 9.07Taxes63SECTION 9.08Release of
Guarantor63SCHEDULESchedule 1.01 — List of Applicable Lending OfficesSchedule
2.01 — CommitmentsEXHIBITSExhibit A — Form of Notice of BorrowingExhibit B —
Form of Assignment and AcceptanceExhibit C — Form of Opinion of Borrower’s
Counsel




iii

--------------------------------------------------------------------------------



FIVE-YEAR CREDIT AGREEMENT dated as of March 6, 2020, among THE WALT DISNEY
COMPANY, a Delaware corporation (the “Borrower”), TWDC ENTERPRISES 18 CORP., a
Delaware corporation (the “Guarantor”) (prior to the Guaranty Release Date), the
LENDERS party hereto and JPMORGAN CHASE BANK, N.A., as designated agent
(together with any successor designated agent appointed pursuant to Article VII,
the “Designated Agent”) for the Lenders hereunder..
IN CONSIDERATION of the agreements herein contained, the parties hereto agree as
follows:


ARTICLE I


DEFINITIONS AND ACCOUNTING TERMS
SECTION1.01.Certain Defined Terms.
As used in this Agreement (including the preamble hereto), the following terms
shall have the following meanings (such meanings to be equally applicable to
both the singular and plural forms of the terms defined):
“2018 Credit Agreement” means the Five-Year Credit Agreement, dated as of March
9, 2018, among TWDC Enterprises 18 Corp., as borrower, the lenders party thereto
and JPMorgan Chase Bank, N.A., as designated agent for the lenders thereunder,
to which The Walt Disney Company acceded as guarantor, as such agreement may be
amended, restated, supplemented, renewed or otherwise modified from time to
time.
“Advance” means an advance by a Lender to the Borrower as part of a Borrowing.
“Affected Financial Institution” has the meaning specified in Section 8.19.
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.
“Agreement” means this Five-Year Credit Agreement, as it may be amended,
restated, supplemented or otherwise modified from time to time in accordance
with Section 8.01.
“Anniversary Date” means March 6, 2021, and March 6 in each succeeding calendar
year occurring during the term of this Agreement.
“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, the U.K. Bribery Act 2010 and all other similar laws, rules, and
regulations of any jurisdiction applicable to any member of the Consolidated
Group concerning or relating to bribery or corruption.
“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office, in the case of a Base Rate Advance, and such Lender’s
Eurocurrency Lending Office, in the case of a Eurocurrency Rate Advance.
“Applicable Margin” means, as of any date, with respect to (a) any Eurocurrency
Rate Advance, a rate per annum equal to the Credit Default Swap Spread
(determined as of the applicable CDS Determination Date) and (b) any Base Rate
Advance, a rate per annum equal to the Credit Default Swap
1

--------------------------------------------------------------------------------



Spread (determined as of the applicable CDS Determination Date) less 1.00% per
annum. Notwithstanding the foregoing, (i) the Applicable Margin for Eurocurrency
Rate Advances in effect at any time shall not be less than the Minimum
Applicable Margin and shall not exceed the Maximum Applicable Margin applicable
to Eurocurrency Rate Advances, and (ii) the Applicable Margin for Base Rate
Advances in effect at any time shall not be less than the Minimum Applicable
Margin and shall not exceed the Maximum Applicable Margin applicable to Base
Rate Advances.
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Designated Agent and the
Borrower, in substantially the form of Exhibit B hereto.
“Assuming Lender” means an Eligible Assignee that accepts an offer to
participate in a requested Commitment Increase in accordance with Section
2.19(c) or that accepts an offer to assume a Declining Lender’s Commitment in
accordance with Section 2.20(c).
“Assumption Agreement” means an agreement, in form and substance satisfactory to
an Assuming Lender, the Borrower and the Designated Agent, under which such
Assuming Lender agrees to increase or assume a Commitment pursuant to Section
2.19 or 2.20.
“Bail-In Action” has the meaning specified in Section 8.19.
“Bail-In Legislation” has the meaning specified in Section 8.19.
“Base Rate” means, for each day in any period, a fluctuating interest rate per
annum as shall be in effect from time to time, which rate per annum shall at all
times for such day during such period be equal to the highest of (a) the Prime
Rate in effect for such day, (b) the NYFRB Rate in effect for such day plus 1/2
of 1.00%, and (c) the Eurocurrency Rate for Dollars for a one-month Interest
Period commencing on such date plus 1.00%.
“Base Rate Advance” means an Advance denominated in Dollars which bears interest
as provided in Section 2.06(a)(i).
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Designated Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body and/or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to the
Eurocurrency Rate for syndicated credit facilities denominated in the applicable
currency and (b) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined would be less than zero, the Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement;
provided further that any such Benchmark Replacement shall be administratively
feasible as reasonably determined by the Designated Agent.
“Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment (which may be a positive or
negative value or zero), that has been selected by the Designated Agent and the
Borrower giving due consideration to (a) any selection or recommendation of a
spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the Eurocurrency Rate with the applicable
Unadjusted Benchmark Replacement by the Relevant Governmental Body and/or (b)
any evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of the Eurocurrency Rate with the applicable Unadjusted
Benchmark
2

--------------------------------------------------------------------------------



Replacement for syndicated credit facilities denominated in the applicable
currency at such time (for the avoidance of doubt (but without limiting the
first parenthetical in this definition of “Benchmark Replacement Adjustment”),
such Benchmark Replacement Adjustment shall not be in the form of a reduction to
the Applicable Margin).
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate”, the definition of “Interest Period”,
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Designated Agent determines, in its
reasonable discretion and in consultation with the Borrower, may be appropriate
to reflect the adoption and implementation of such Benchmark Replacement and to
permit the administration thereof by the Designated Agent in a manner
substantially consistent with market practice (or, if the Designated Agent
determines that adoption of any portion of such market practice is not
administratively feasible or if the Designated Agent determines, in consultation
with the Borrower, that no market practice for the administration of the
Benchmark Replacement exists, in such other manner of administration as the
Designated Agent determines, in its reasonable discretion and in consultation
with the Borrower, is reasonably necessary in connection with the administration
of this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the Eurocurrency Rate:
(a)in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event,” the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
the Screen Rate permanently or indefinitely ceases to provide the Screen Rate;
or
(b)in the case of clause (c) of the definition of “Benchmark Transition Event”,
the date of the public statement or publication of information referenced
therein.
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the Eurocurrency Rate:
(a)a public statement or publication of information by or on behalf of the
administrator of the Screen Rate announcing that such administrator has ceased
or will cease to provide the Screen Rate, permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the Screen Rate;
(b)a public statement or publication of information by the regulatory supervisor
for the administrator of the Screen Rate, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for the Screen
Rate, a resolution authority with jurisdiction over the administrator for the
Screen Rate or a court or an entity with similar insolvency or resolution
authority over the administrator for the Screen Rate, in each case which states
that the administrator of the Screen Rate has ceased or will cease to provide
the Screen Rate permanently or indefinitely, provided that, at the time of such
statement or publication, there is no successor administrator that will continue
to provide the Screen Rate; and/or
(c)a public statement or publication of information by the regulatory supervisor
for the administrator of the Screen Rate announcing that the Screen Rate is no
longer representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition
3

--------------------------------------------------------------------------------



Event is a public statement or publication of information of a prospective
event, the 90th day prior to the expected date of such event as of such public
statement or publication of information (or if the expected date of such
prospective event is fewer than 90 days after such statement or publication, the
date of such statement or publication) and (b) in the case of an Early Opt-in
Election, the date specified by the Designated Agent or the Majority Lenders, as
applicable, by notice to the Borrower, the Designated Agent (in the case of such
notice by the Majority Lenders) and the Lenders.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the
Eurocurrency Rate and solely to the extent that the Eurocurrency Rate has not
been replaced with a Benchmark Replacement, the period (a) beginning at the time
that such Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the Eurocurrency Rate for all purposes hereunder in
accordance with Section 2.08 and (b) ending at the time that a Benchmark
Replacement has replaced the Eurocurrency Rate for all purposes hereunder
pursuant to Section 2.08.
“Borrower” has the meaning specified in the preamble to this Agreement.
“Borrower Information” has the meaning specified in Section 8.09.
“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type and currency made by each of the Lenders pursuant to Section 2.01.
“Business Day” means a day of the year (a) on which banks are not required or
authorized to close in Los Angeles, California, or New York City, New York, (b)
if the applicable Business Day relates to Eurocurrency Rate Advances, on which
dealings are carried on in the London interbank market and (c) if the applicable
Business Day relates to Eurocurrency Rate Advances denominated in Euro, on which
the Trans-European Automated Real-Time Gross Settlement Express Transfer
(TARGET) payment system is open for the settlement of payments in Euro.
“CDS Determination Date” means (a) as to any Eurocurrency Rate Advance, the
second Business Day prior to the Business Day such Eurocurrency Rate Advance is
borrowed and, if applicable, the last Business Day prior to the continuation of
such Eurocurrency Rate Advance; provided that, in the case of any Eurocurrency
Rate Advance having an Interest Period of greater than three months, the last
Business Day prior to each three-month period succeeding such initial
three-month period shall also be a CDS Determination Date with respect to any
such Eurocurrency Rate Advance, with the applicable Credit Default Swap Spread,
as so determined, to be in effect as to such Eurocurrency Rate Advance for each
day commencing with the first day of the applicable three-month period until
subsequently re-determined in accordance with the foregoing and (b) as to Base
Rate Advances, each Initial Base Rate Advance Date and thereafter the first
Business Day of each succeeding calendar quarter so long as Base Rate Advances
are outstanding.
“Co-Administrative Agents” means JPMorgan Chase Bank, N.A. and Citibank, N.A.
“Code” means the U.S. Internal Revenue Code of 1986, as amended.
“Commitment” means, as to any Lender, the commitment of such Lender to make
Advances pursuant to Section 2.01, as such commitment may be reduced or
increased from time to time pursuant to the terms hereof. The initial amount of
each Lender’s Commitment is the amount set forth opposite such Lender’s name on
Schedule 2.01 hereto or, if such Lender has become a party hereto pursuant to an
Assumption Agreement or an Assignment and Acceptance, the amount set forth in
such Assumption
4

--------------------------------------------------------------------------------



Agreement or such Assignment and Acceptance, as the case may be. As of the
Effective Date, the aggregate amount of the Commitments is $3,000,000,000.
“Commitment Date” has the meaning specified in Section 2.19(b).
“Commitment Fee Percentage” means, as of any date, the applicable rate per annum
under the caption “Commitment Fee Percentage” as determined by reference to the
Public Debt Rating in effect on such date as set forth below:

Ratings
LevelPublic Debt Rating
S&P/Moody’sCommitment Fee
PercentageLevel 1At least A+ by S&P/A1 by Moody’s0.050%  Level 2A by S&P/A2 by
Moody’s0.070%  Level 3A- by S&P/A3 by Moody’s0.090%  Level 4Lower than A- by
S&P/A3 by Moody’s or unrated0.125%  

“Commitment Increase” has the meaning specified in Section 2.19(a).
“Committed Currencies” means lawful currency of the United Kingdom of Great
Britain and Northern Ireland, lawful currency of Japan and lawful currency of
the European Economic and Monetary Union.
“Communications” has the meaning specified in Section 8.02(b).
“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Designated Agent and the Borrower in accordance with:
(a)the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; or
(b)if, and to the extent that, the Designated Agent and the Borrower determine
that Compounded SOFR cannot be determined in accordance with clause (a) above,
then the rate, or methodology for this rate, and conventions for this rate that
the Designated Agent and the Borrower determine in their reasonable discretion
are substantially consistent with any evolving or then-prevailing market
convention for determining compounded SOFR for syndicated credit facilities
denominated in the applicable currency at such time;
provided, that if the Designated Agent and the Borrower determine that any such
rate, methodology or convention determined in accordance with clause (a) or
clause (b) is not administratively feasible for the Designated Agent, then
Compounded SOFR will be deemed unable to be determined for purposes of the
definition of “Benchmark Replacement”.
“Consolidated EBITDA” means, for any period, (a) net income or net loss, as the
case may be, of the Consolidated Group on a consolidated basis for such period,
as determined in accordance with GAAP for such period, plus (b) the sum of all
amounts which, in the determination of such consolidated net income or net loss,
as the case may be, for such period, have been deducted for (i) Consolidated
Interest
5

--------------------------------------------------------------------------------



Expense, (ii) consolidated income tax expense, (iii) consolidated depreciation
expense, (iv) consolidated amortization expense and (v) any non-cash goodwill
impairment charges, in each case determined in accordance with GAAP for such
period.
“Consolidated Group” means the Borrower and its Subsidiaries.
“Consolidated Interest Expense” means, for any period, the total interest
expense of the Consolidated Group with respect to all outstanding Debt of the
Consolidated Group during such period, all as determined on a consolidated basis
for such period and in accordance with GAAP for such period.
“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of another Type pursuant to Section 2.08 or 2.09.
“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the Eurocurrency Rate.
“Credit Default Swap Spread” means, at any CDS Determination Date, the credit
default swap spread applicable to senior, unsecured, non-credit enhanced
long-term public debt issued by the Borrower interpolated to the scheduled
Termination Date (or any later date to which the scheduled Termination Date
applicable to any Lenders shall have been extended in accordance with Section
2.20), determined as of the close of business on the Business Day immediately
preceding such CDS Determination Date, as reported and interpolated by Markit
Group Limited or any successor thereto; provided that if such period is less
than one year, the Credit Default Swap Spread shall be based on the credit
default swap spread shown for a period of one year. If on the Business Day
immediately preceding any CDS Determination Date the Credit Default Swap Spread
is unavailable, the Borrower and the Lenders shall negotiate in good faith (for
a period of up to thirty days after such CDS Determination Date (such thirty-day
period, the “Negotiation Period”)) to agree on an alternative method for
establishing the Applicable Margin for Eurocurrency Rate Advances and Base Rate
Advances. The Applicable Margin for Eurocurrency Rate Advances and Base Rate
Advances for any day which falls during the Negotiation Period shall be based
upon the Credit Default Swap Spread most recently available prior to the
Negotiation Period. If no such alternative method is agreed upon during the
Negotiation Period, the Applicable Margin for Eurocurrency Rate Advances and
Base Rate Advances for any day subsequent to the end of the Negotiation Period
shall be a rate per annum equal to 75% of the Maximum Applicable Margin for
Eurocurrency Rate Advances or Base Rate Advances, as the case may be.
“Debt” means, with respect to any Person: (a) indebtedness for borrowed money,
(b) obligations evidenced by bonds, debentures, notes or other similar
instruments, (c) obligations to pay the deferred purchase price of property or
services (other than trade payables incurred in the ordinary course of
business), (d) obligations as lessee under leases which shall have been or
should be, in accordance with GAAP, recorded as capital leases and (e)
obligations under direct or indirect guarantees in respect of, and obligations
(contingent or otherwise) to purchase or otherwise acquire, or otherwise to
assure a creditor against loss in respect of, indebtedness or obligations of any
other Person of the kinds referred to in clauses (a) through (d) above.
“Declining Lender” has the meaning specified in Section 2.20(b).
“Defaulting Lender” means any Lender, as reasonably determined by the Designated
Agent (or by the Borrower in the case of clause (e) below; provided that in the
absence of a concurring determination by the Designated Agent, without limiting
any other rights of the parties vis-a-vis such Defaulting Lender, the sole
consequence under Section 2.21(a) of such a determination by the Borrower
6

--------------------------------------------------------------------------------



shall be a mandatory assignment by such Lender pursuant to the terms of Section
2.16 hereof, if requested by the Borrower), that has (a) failed to fund any
portion of its Advances within three Business Days of the date required to be
funded by it hereunder, (b) notified the Borrower, the Designated Agent or any
Lender in writing that it does not intend to comply with any of its funding
obligations under this Agreement or has made a public statement to the effect
that it does not intend to comply with its funding obligations under this
Agreement or generally under other agreements in which it commits to extend
credit, (c) failed, within three Business Days after written request by the
Designated Agent (based upon the reasonable belief that such Lender may not
fulfill its funding obligation), to confirm in writing that it will comply with
the terms of this Agreement relating to its funding obligations under this
Agreement, unless subject to a good faith dispute, provided that any such Lender
shall cease to be a Defaulting Lender under this clause (c) upon receipt of such
confirmation by the Designated Agent, (d) otherwise failed to pay over to the
Designated Agent or any other Lender any other amount required to be paid by it
hereunder within three Business Days of the date when due, unless subject to a
good faith dispute, or (e) become the subject of (or is reasonably likely not to
fund its obligations hereunder as a result of) a bankruptcy or insolvency
proceeding or a Bail-In Action, or has had a receiver, conservator, trustee or
custodian appointed for it, or has taken any action indicating its consent to,
approval of or acquiescence in any such proceeding or appointment, or has a
parent company that has become the subject of a bankruptcy or insolvency
proceeding or a Bail-In Action, or has had a receiver, conservator, trustee or
custodian appointed for it, or has taken any action indicating its consent to,
approval of or acquiescence in any such proceeding, appointment or action,
provided that for purposes of this clause (e), in the absence of a Bail-In
Action, a Lender shall not qualify as a Defaulting Lender solely as a result of
the acquisition or maintenance of an ownership interest in such Lender or its
parent company, or of the exercise of control over such Lender or any Person
controlling such Lender, by any Governmental Authority or instrumentality
thereof, unless such ownership interest results in or provides such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permits such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Lender.
“Defaulting Lender Notice” has the meaning specified in Section 2.21(a).
“Designated Agent” has the meaning specified in the preamble to this Agreement.
“Designated Agent’s Account” means (a) in the case of Advances denominated in
Dollars, account number 9008113381H1162 maintained by the Designated Agent at
its office at 500 Stanton Christiana Rd., NCC5 / 1st Floor, Newark, DE 19713,
and (b) in the case of Advances denominated in any Committed Currency, such
other account of the Designated Agent as the Designated Agent shall notify in
writing to the Borrower and the Lenders from time to time.
“Dollars” and the “$” sign each means lawful currency of the United States.
“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on Schedule
1.01 hereto or in the Assumption Agreement or the Assignment and Acceptance, as
the case may be, pursuant to which it became a Lender, or such other office of
such Lender as such Lender may from time to time specify to the Borrower and the
Designated Agent for such purpose.
“Early Opt-in Election” means the occurrence of:
(a)(i) a reasonable determination by the Designated Agent or (ii) a notification
by the Majority Lenders to the Designated Agent (with a copy to the Borrower)
that the Majority Lenders have reasonably determined that U.S.
dollar-denominated syndicated credit facilities being executed at such time,
7

--------------------------------------------------------------------------------



or that include language similar to that contained in Section 2.08(e), are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace the Eurocurrency Rate, and
(b)(i) the election by the Designated Agent or (ii) the election by the Majority
Lenders to declare that an Early Opt-in Election has occurred (in accordance
with clause (a) above) and the provision, as applicable, by the Designated Agent
of written notice of such election to the Borrower and the Lenders or by the
Majority Lenders of written notice of such election to the Designated Agent.
“EEA Financial Institution” has the meaning specified in Section 8.19.
“EEA Member Country” has the meaning specified in Section 8.19.
“EEA Resolution Authority” has the meaning specified in Section 8.19.
“Effective Date” has the meaning specified in Section 3.01.
“Eligible Assignee” means (a) a Lender or any Affiliate of a Lender or (b) any
bank or other financial institution or any other Person (other than a natural
Person), which has been approved in writing by the Borrower and the Designated
Agent as an Eligible Assignee for purposes of this Agreement; provided that
neither the Borrower’s approval nor the Designated Agent’s approval shall be
unreasonably withheld; and provided further that the Borrower may withhold its
approval if the Borrower reasonably believes that an assignment to such Eligible
Assignee pursuant to Section 8.07 would result in the incurrence of increased
costs payable by the Borrower pursuant to Section 2.11 or 2.14.
“Environmental Claim” means any administrative, regulatory or judicial action,
suit, demand, claim, lien, notice or proceeding relating to any Environmental
Law or any Environmental Permit.
“Environmental Law” means any federal, state or local statute, law, rule,
regulation, ordinance, code or duly promulgated policy or rule of common law,
now or hereafter in effect, and in each case as amended, and any judicial or
administrative interpretation thereof, including any order, consent decree or
judgment, in each case, relating to the environment, human health, human safety
or any Hazardous Material.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any applicable Environmental Law.
“Equivalent” in Dollars of any Committed Currency on any date means the
equivalent in Dollars of such Committed Currency determined by using the rate at
which such Committed Currency may be exchanged into Dollars on such day
determined by using the rate of exchange for the purchase of Dollars with such
Committed Currency in the London foreign exchange market at or about 11:00 A.M.
(London time) (unless otherwise indicated by the terms of this Agreement) on
such day as displayed by ICE Data Services as the “ask price”, or as displayed
on such other information service which publishes that rate of exchange from
time to time in place of ICE Data Services (and in the event that such rate does
not appear on ICE Data Services (or on any information service which publishes
that rate of exchange from time to time in place of ICE Data Services), the
Equivalent of such amount in Dollars will be determined in such manner as the
Borrower and the Designated Agent shall agree (including by reference to any
such other publicly available service for displaying exchange rates) or, in the
absence of such agreement, by the Designated Agent using any method of
determination it deems appropriate in its reasonable discretion); and the
“Equivalent” in any Committed Currency of Dollars on any date means the
equivalent in such Committed Currency of Dollars determined by using the rate at
which Dollars may be exchanged for such Committed Currency on such day
determined by using the rate of exchange for the purchase of such
8

--------------------------------------------------------------------------------



Committed Currency with Dollars in the London foreign exchange market at or
about 11:00 A.M. (London time) (unless otherwise indicated by the terms of this
Agreement) on such day as displayed by ICE Data Services as the “ask price”, or
as displayed on such other information service which publishes that rate of
exchange from time to time in place of ICE Data Services (and in the event that
such rate does not appear on ICE Data Services (or on any information service
which publishes that rate of exchange from time to time in place of ICE Data
Services), the Equivalent of such amount in such Committed Currency will be
determined in such manner as the Borrower and the Designated Agent shall agree
(including by reference to any such other publicly available service for
displaying exchange rates) or, in the absence of such agreement, by the
Designated Agent using any method of determination it deems appropriate in its
reasonable discretion).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and the rulings issued
thereunder.
“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Code.
“ERISA Event” means: (a) (i) the occurrence with respect to a Plan of a
reportable event, within the meaning of Section 4043 of ERISA, unless the 30-day
notice requirement with respect thereto has been waived by the Pension Benefit
Guaranty Corporation, or (ii) the provisions of subsection (1) of Section
4043(b) of ERISA (without regard to subsection (2) of such Section) are
applicable with respect to a contributing sponsor, as defined in Section
4001(a)(13) of ERISA, of a Plan, and an event described in subsection (9), (10),
(11), (12) or (13) of Section 4043(c) of ERISA could reasonably be expected to
occur with respect to such Plan within the following 30 days; (b) the provision
by the administrator of any Plan of a notice of intent to terminate such Plan,
pursuant to Section 4041(a)(2) of ERISA (including any such notice with respect
to a plan amendment referred to in Section 4041(e) of ERISA); (c) the cessation
of operations by the Borrower or any ERISA Affiliate at a facility in the
circumstances described in Section 4062(e) of ERISA; (d) the withdrawal by the
Borrower or any ERISA Affiliate from a Multiple Employer Plan during a plan year
for which it was a substantial employer, as defined in Section 4001(a)(2) of
ERISA; (e) the failure by the Borrower or any ERISA Affiliate to make a payment
to a Plan described in Section 302 of ERISA; or (f) the institution by the
Pension Benefit Guaranty Corporation of proceedings to terminate a Plan,
pursuant to Section 4042 of ERISA, or the occurrence of any event or condition
which is reasonably likely to constitute grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, a Plan.
“EU Bail-In Legislation Schedule” has the meaning specified in Section 8.19.
“Eurocurrency Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurocurrency Lending Office” opposite its name on
Schedule 1.01 hereto or in the Assumption Agreement or the Assignment and
Acceptance, as the case may be, pursuant to which it became a Lender (or, if no
such office is specified, its Domestic Lending Office), or such other office of
such Lender as such Lender may from time to time specify to the Borrower and the
Designated Agent for such purpose.
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
“Eurocurrency Rate” means, with respect to any Eurocurrency Rate Advance for any
Interest Period, the rate per annum equal to (a) the London interbank offered
rate as administered by the ICE Benchmark Administration (or any other Person
that takes over the administration of such rate) for deposits in the applicable
currency (for delivery on the first day of such Interest Period) with a term
9

--------------------------------------------------------------------------------



equivalent to such Interest Period as displayed on the Reuters screen page that
displays such rate (currently page LIBOR01) (or, in the event such rate does not
appear on a page of the Reuters screen, on the appropriate page of such other
information service or such other source that publishes such rate as shall be
selected by the Designated Agent with the consent of the Borrower, not to be
unreasonably withheld), at approximately 11:00 A.M. (London time) two Business
Days prior to the commencement of such Interest Period (or, in the case of a
Eurocurrency Rate Advance denominated in Sterling, on the first day of such
Interest Period) (the “Screen Rate”) divided by (b) a percentage equal to 100%
minus the Eurocurrency Rate Reserve Percentage for such Interest Period
(provided that, if for any reason a Screen Rate (including an Interpolated
Screen Rate, as provided below) is not available, the term “Eurocurrency Rate”
shall mean, for any Interest Period for each Eurocurrency Rate Advance
comprising part of the same Borrowing, (i) an interest rate per annum equal to
the average (rounded upward to the nearest whole multiple of 1/16 of 1.00% per
annum, if such average is not such a multiple) of the rate per annum at which
deposits in Dollars or the applicable Committed Currency, as the case may be,
are offered by the principal office of each of the Reference Banks in London,
England to prime banks in the London interbank market at 11:00 A.M. (London
time) two Business Days before the first day of such Interest Period (or, in the
case of a Eurocurrency Rate Advance denominated in Sterling, on the first day of
such Interest Period) for a period equal to such Interest Period and in an
amount substantially equal to such Reference Bank’s Eurocurrency Rate Advance
comprising part of such Borrowing divided by (ii) a percentage equal to 100%
minus the Eurocurrency Rate Reserve Percentage for such Interest Period). In the
event that the Eurocurrency Rate is to be determined by the Reference Banks, the
Eurocurrency Rate for any Interest Period for each Eurocurrency Rate Advance
comprising part of the same Borrowing shall be determined by the Designated
Agent on the basis of applicable rates furnished to and received by the
Designated Agent from the Reference Banks two Business Days before the first day
of such Interest Period (or, in the case of a Eurocurrency Rate Advance
denominated in Sterling, on the first day of such Interest Period), subject,
however, to the provisions of Section 2.08. If, as to any currency, no Screen
Rate shall be available for a particular Interest Period but Screen Rates shall
be available for maturities both longer and shorter than such Interest Period,
then the Screen Rate for such Interest Period shall be the Interpolated Screen
Rate. For the avoidance of doubt, nothing in this Agreement shall obligate any
Reference Bank to provide the information referred to in clause (i) above.
Notwithstanding the foregoing, the Eurocurrency Rate shall in no event be less
than zero.
“Eurocurrency Rate Advance” means an Advance denominated in Dollars or a
Committed Currency which bears interest as provided in Section 2.06(a)(ii).
“Eurocurrency Rate Reserve Percentage” means, with respect to any Lender for any
Interest Period for any Eurocurrency Rate Advance, the reserve percentage
applicable during such Interest Period (or, if more than one such percentage
shall be so applicable, the daily average of such percentages for those days in
such Interest Period during which any such percentage shall be so applicable)
under regulations issued from time to time by the Board of Governors of the
Federal Reserve System (or any successor thereto) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for such Lender with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities (or
with respect to any other category of liabilities that includes deposits by
reference to which the interest rate on Eurocurrency Rate Advances is
determined) having a term equal to such Interest Period.
“Events of Default” has the meaning specified in Section 6.01.
“Excluded Entity” means each of the Hong Kong Disneyland Entities, the Shanghai
Project Entities and the Specified Project Entities.
“Excluded Taxes” has the meaning specified in Section 2.14(a).
10

--------------------------------------------------------------------------------



“Existing Credit Agreement” means the Five-Year Credit Agreement dated as of
March 11, 2016, among TWDC Enterprises 18 Corp., as borrower, the lenders party
thereto and JPMorgan Chase Bank, N.A., as designated agent for the lenders
thereunder, to which The Walt Disney Company acceded as guarantor, as such
agreement may have been amended, restated, supplemented or otherwise modified
from time to time.
“Extending Lender” has the meaning specified in Section 2.20(b).
“Extension Date” has the meaning specified in Section 2.20(b).
“FATCA” means Sections 1471 through 1474 of the Code, as in effect on the date
of this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreement entered
into pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
“Federal Funds Rate” means, for any day, the rate calculated by the NYFRB based
on such day’s federal funds transactions by depository institutions (as
determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if such rate shall be
less than zero, such rate shall be deemed to be zero for all purposes of this
Agreement.
“GAAP” means generally accepted accounting principles in the United States.
“Governmental Authority” means the government of the United States of America or
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
“Guaranteed Obligations” has the meaning specified in Section 9.01.
“Guarantor” has the meaning specified in the preamble to this Agreement.
“Guaranty” means the guaranty and the other obligations of the Guarantor under
Article IX.
“Guaranty Beneficiaries” means the Designated Agent, the Lenders and any other
holders of Guaranteed Obligations.
“Guaranty Release Date” means the date on which the Guarantor is released and
discharged from its obligations under this Agreement and the Guaranty as set
forth in Section 9.08.
“Hazardous Material” means (a) any petroleum or petroleum product, natural or
synthetic gas, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation or radon gas, (b) any substance defined as or
included in the definition of “hazardous substances”, “hazardous wastes”,
“hazardous materials”, “toxic substances”, “contaminants” or “pollutants”, or
words of similar import, under any applicable Environmental Law or (c) any other
substance exposure to which is regulated by any governmental or regulatory
authority.
11

--------------------------------------------------------------------------------



“Hong Kong Disneyland Entity” means any subsidiary of the Borrower and any other
Person whose equity securities or interests are owned, directly or indirectly,
in whole or in part, by the Borrower or any of its subsidiaries, the primary
business of which is the direct or indirect ownership, management, operation,
design, construction and/or financing of the recreational and commercial
facilities and complex, or any part thereof or any addition thereto, commonly
known as “Hong Kong Disney”, “Hong Kong Disneyland” or “Disneyland Resort Hong
Kong”, located at Penny’s Bay on Lantau Island, Hong Kong, which subsidiaries
and other Persons include, without limitation, as of the date hereof, Hong Kong
International Theme Parks Limited, Hong Kong Disneyland Management Limited and
Walt Disney Holdings (Hong Kong) Limited.
“IBA” has the meaning specified in Section 1.04.
“Increase Date” has the meaning specified in Section 2.19(a).
“Increasing Lender” has the meaning specified in Section 2.19(b).
“Indemnified Matters” has the meaning specified in Section 8.08.
“Indemnified Party” has the meaning specified in Section 8.08.
“Initial Base Rate Advance Date” means any date on which a Base Rate Advance is
made and immediately prior to which no Base Rate Advances were outstanding.
“Interest Period” means, for each Eurocurrency Rate Advance comprising part of
the same Borrowing, the period commencing on the date of such Eurocurrency Rate
Advance or on the date of the Conversion of any Base Rate Advance into a
Eurocurrency Rate Advance and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below. The duration of each such Interest Period shall be one,
two, three, six or, if generally available to all of the Lenders, twelve months
as the Borrower may select, upon notice received by the Designated Agent not
later than (a) 11:00 A.M. (New York City time) on the third Business Day prior
to the first day of such Interest Period for each Eurocurrency Rate Advance
denominated in any Committed Currency or (b) 1:00 P.M. (New York City time) on
the third Business Day prior to the first day of such Interest Period for each
Eurocurrency Rate Advance denominated in Dollars; provided, however, that:
(i) Interest Periods commencing on the same date for Eurocurrency Rate Advances
comprising part of the same Borrowing shall be of the same duration;
(ii) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided, however, that
if such extension would cause the last day of such Interest Period to occur in
the next succeeding calendar month, the last day of such Interest Period shall
occur on the immediately preceding Business Day;
(iii) whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month; and
12

--------------------------------------------------------------------------------



(iv) the Borrower may not select for any Advance any Interest Period which ends
after the scheduled Termination Date then in effect.
“Interpolated Screen Rate” means, with respect to any Eurocurrency Rate Advance
denominated in any currency for any Interest Period, a rate per annum which
results from interpolating on a linear basis between (a) the applicable Screen
Rate for the longest maturity for which a Screen Rate is available that is
shorter than such Interest Period and (b) the applicable Screen Rate for the
shortest maturity for which a Screen Rate is available that is longer than such
Interest Period.
“IRS” means the U.S. Internal Revenue Service.
“Lenders” means, collectively, the Persons listed on Schedule 2.01, each
Assuming Lender that shall become a party hereto pursuant to Section 2.19 or
2.20 and each Eligible Assignee that shall become a party hereto pursuant to
Section 8.07, in each case other than any such Person that shall have ceased to
be a party hereto pursuant to Section 8.07.
“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement which has the same effect as
a lien or security interest.
“Loan Documents” means this Agreement and each Note delivered pursuant to
Section 2.17(a), in each case as amended, modified, supplemented or restated
from time to time.
“Loan Party” means the Borrower and, prior to the Guaranty Release Date, the
Guarantor.
“Majority Lenders” means, at any time, Lenders owed at least a majority in
interest of the aggregate unpaid principal amount of the Advances owing to the
Lenders at such time, or, if no such principal amount is outstanding at such
time, Lenders having at least a majority in interest of the Commitments at such
time; provided, however, that neither the Borrower nor any of its Affiliates, if
a Lender, shall be included in the determination of the Majority Lenders at any
time.
“Material Subsidiary” means, at any date of determination, a Subsidiary of the
Borrower that, either individually or together with its Subsidiaries, taken as a
whole, has total assets exceeding $250,000,000 on such date.
“Maximum Applicable Margin” means, as of any date, the applicable rate per annum
set forth in the table below, as determined by reference to the Public Debt
Rating in effect on such date:

Ratings
LevelPublic Debt Rating
S&P/Moody’sMaximum Applicable
Margin for
Eurocurrency Rate
AdvancesMaximum
Applicable Margin
for Base Rate
AdvancesLevel 1At least A+ by S&P/A1 by Moody’s0.750%  0.000%  Level 2A by
S&P/A2 by Moody’s1.000%  0.000%  Level 3A- by S&P/A3 by
Moody’s1.250%  0.250%  Level 4Lower than A- by S&P/A3 by
Moody’s or unrated1.500%  0.500%  

“Measurement Period” means, at any date of determination, the most recently
completed four consecutive fiscal quarters of the Borrower on or immediately
prior to such date.
13

--------------------------------------------------------------------------------



“Minimum Applicable Margin” means, as of any date, the applicable rate per annum
set forth in the table below, as determined by reference to the Public Debt
Rating in effect on such date:

Ratings
LevelPublic Debt Rating
S&P/Moody’sMinimum Applicable
Margin for
Eurocurrency Rate
AdvancesMinimum
Applicable Margin
for Base Rate
AdvancesLevel 1At least A+ by S&P/A1 by Moody’s0.150%  0.000%  Level 2A by
S&P/A2 by Moody’s0.250%  0.000%  Level 3A- by S&P/A3 by
Moody’s0.375%  0.000%  Level 4Lower than A- by S&P/A3 by
Moody’s or unrated0.500%  0.000%  

“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.
“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is making or
accruing an obligation to make contributions or has within any of the preceding
five plan years made or accrued an obligation to make contributions.
“Multiple Employer Plan” means a single‑employer plan, as defined in Section
4001(a)(15) of ERISA, that (i) is maintained for employees of the Borrower or
any ERISA Affiliate and at least one Person other than the Borrower and the
ERISA Affiliates or (ii) was so maintained and in respect of which the Borrower
or an ERISA Affiliate could have liability under Section 4064 or 4069 of ERISA
in the event such plan has been or were to be terminated.
“Negotiation Period” has the meaning specified in the definition of “Credit
Default Swap Spread”.
“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.
“Note” has the meaning specified in Section 2.17(a).
“Notice of Borrowing” has the meaning specified in Section 2.02(a).
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Rate in
effect on such day and (b) the Overnight Bank Funding Rate in effect on such day
(or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 A.M. (New York City time) on such day received by
the Designated Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“NYFRB’s Website” means the website of the NYFRB at http://www.newyorkfed.org,
or any successor source.
14

--------------------------------------------------------------------------------



“OFAC” means Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Other Taxes” has the meaning specified in Section 2.14(b).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate.
“Participant Register” has the meaning specified in Section 8.07(e).
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56 and all other laws and regulations relating to money-laundering and
terrorist activities.
“Payment Office” means, for any Committed Currency, such office of the
Designated Agent as shall be from time to time selected by the Designated Agent
and notified by the Designated Agent to the Borrower and the Lenders.
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture or
other entity, or a government or any political subdivision or agency thereof.
“Plan” means a Single Employer Plan or a Multiple Employer Plan.
“Platform” has the meaning specified in Section 8.02(b).
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Designated Agent)
or any similar release by the Federal Reserve Board (as determined by the
Designated Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.
“Public Debt Rating” means, as of any date of determination, the higher rating
that has been most recently announced by either S&P or Moody’s, as the case may
be, for any class of senior, unsecured, non-credit enhanced long-term public
debt issued by the Borrower. For purposes of the foregoing, (a) if only one of
S&P and Moody’s shall have in effect a Public Debt Rating, the Maximum
Applicable Margin, the Minimum Applicable Margin and the Commitment Fee
Percentage shall be determined by reference to the available rating; (b) if
neither S&P nor Moody’s shall have in effect a Public Debt Rating, the Maximum
Applicable Margin, the Minimum Applicable Margin and the Commitment Fee
Percentage will be set in accordance with Level 4 under the definition of
“Maximum Applicable Margin”, “Minimum Applicable Margin” or “Commitment Fee
Percentage”, as the case may be; (c) if the ratings established by S&P and
Moody’s shall fall within different levels, the Maximum Applicable Margin, the
Minimum Applicable Margin and the Commitment Fee Percentage shall be based upon
the higher rating; (d) if any rating established by S&P or Moody’s shall be
changed, such change shall be effective as of the date on which such change is
first announced publicly by the rating agency making such change; and (e) if S&P
or Moody’s shall change the basis on which ratings are established, each
reference to the Public Debt
15

--------------------------------------------------------------------------------



Rating announced by S&P or Moody’s, as the case may be, shall refer to the
then‑equivalent rating by S&P or Moody’s, as the case may be.
“Reference Banks” means each of BNP Paribas, Citibank, N.A. and JPMorgan Chase
Bank, N.A., or, in the event that fewer than two of such banks remain Lenders
hereunder at any time, any other commercial bank designated by the Borrower
(with the consent of such bank) and approved by the Majority Lenders as
constituting a “Reference Bank” hereunder, in each case, acting in its capacity
as a “Reference Bank” hereunder.
“Register” has the meaning specified in Section 8.07(c).
“Relevant Governmental Body” means the Board of Governors of the Federal Reserve
System and/or the NYFRB, or a committee officially endorsed or convened by the
Board of Governors of the Federal Reserve System and/or the NYFRB or, in each
case, any successor thereto.
“Resolution Authority” has the meaning specified in Section 8.19.
“Responsible Officer” means the chief executive officer, the president, the
chief financial officer, the treasurer or any assistant treasurer of the
Borrower.
“S&P” means Standard & Poor’s Ratings Services, a subsidiary of S&P Global Inc.,
and any successor to its rating agency business.
“Sanctioned Person” means any Person currently named on OFAC’s List of Specially
Designated Nationals and Blocked Persons or any entity that is 50% or more owned
by such Person; the Sanctioned Entities List maintained by the U.S. Department
of State; the consolidated list of persons, groups and entities subject to
European Union financial sanctions maintained by the European Union External
Action Committee; the Consolidated List of Financial Sanctions Targets
maintained by Her Majesty’s Treasury of the United Kingdom; and the Compendium
of United Nations Security Council Sanctions Lists.
“Sanctions Laws” means trade or financial sanctions imposed, administered or
enforced by the OFAC or similar trade or financial sanctions imposed,
administered or enforced by (a) the U.S. Department of State pursuant to the
International Emergency Economic Powers Act, Trading with the Enemy Act, United
Nations Participation Act, Foreign Narcotics Kingpin Designation Act,
Comprehensive Iran Sanctions, Accountability, and Divestment Act, Iran Threat
Reduction and Syria Human Rights Act and related executive orders and
regulations, (b) Her Majesty’s Treasury of the United Kingdom, (c) the European
Union or (d) United Nations Security Council.
“Screen Rate” has the meaning assigned to that term in the definition of
“Eurocurrency Rate”.
“SEC” means the United States Securities and Exchange Commission.
“Shanghai Project Entity” means any subsidiary of the Borrower and any other
Person whose equity securities or interests are owned, directly or indirectly,
in whole or in part, by the Borrower or any of its subsidiaries, the primary
business of which is the direct or indirect ownership, management, operation,
design, construction and/or financing of the recreational and commercial
facilities and complex or any part thereof or any addition thereto, known as
“Shanghai Disney”, “Shanghai Disneyland” or “Disneyland Resort Shanghai” or by
any similar name, located in the Pudong New Area, Shanghai, People’s Republic of
China, which subsidiaries and other Persons include, without limitation, as of
the date hereof, Shanghai International Theme Park Company Limited, Shanghai
International Theme Park
16

--------------------------------------------------------------------------------



Associated Facilities Company Limited, Shanghai International Theme Park and
Resort Management Company Limited and WD Holdings (Shanghai), LLC.
“Single Employer Plan” means a single-employer plan, as defined in Section
4001(a)(15) of ERISA, that (i) is maintained for employees of the Borrower or an
ERISA Affiliate and no Person other than the Borrower and the ERISA Affiliates
or (ii) was so maintained and in respect of which the Borrower or an ERISA
Affiliate could have liability under Section 4069 of ERISA in the event such
plan has been or were to be terminated.
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the NYFRB’s Website.
“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.
“Specified Project Entity” means:
(a)DVD Financing, Inc.;
(b)each Affiliate of the Borrower organized after February 25, 2004 (the
“Organization Date”) (or whose business commenced after the Organization Date)
and any other Person organized after the Organization Date (or whose business
commenced after the Organization Date) whose equity securities or interests are
owned, directly or indirectly, in whole or in part, by the Borrower or any of
its subsidiaries, in each case, if:
(i) such Affiliate or other Person has incurred Debt for the purpose of
financing all or a part of the costs of the acquisition, construction,
development or operation of a particular project (“Project Debt”);
(ii) except for customary guarantees, keep-well agreements and similar credit
and equity support arrangements in respect of Project Debt incurred by such
Affiliate or other Person from the Borrower or any of its subsidiaries not in
excess of $150,000,000 or from third parties, the source of repayment of such
Project Debt is limited to the assets and revenues of such particular project
(or, if such particular project comprises all or substantially all of the assets
of such Affiliate or other Person, the assets and revenues of such Affiliate or
other Person); and
(iii) the property over which Liens are granted to secure such Project Debt, if
any, consists solely of the assets and revenues of such particular project or
the equity securities or interests of such Affiliate or other Person or a
Subsidiary of the Borrower referred to in clause (c) below; and
(c)each Affiliate of the Borrower organized after the Organization Date (or
whose business commenced after the Organization Date) whose equity securities or
interests are owned, directly or indirectly, in whole or in part, by the
Borrower or any of its subsidiaries, the primary business of which is the direct
or indirect ownership, management or operation of, or provision of services to,
any Affiliate or other Person referred to in clause (b) above.
“Subsidiary” means with respect to any Person, (a) any corporation (or foreign
equivalent) other than an Excluded Entity or (b) any general partnership,
limited partnership or limited liability company (or foreign equivalent) other
than an Excluded Entity (each, a “Non-Corporate Entity”), in either
17

--------------------------------------------------------------------------------



case, of which more than 50% of the outstanding capital stock (or comparable
interest) having ordinary voting power (irrespective of whether at the time
capital stock (or comparable interest) of any other class or classes of such
corporation or Non-Corporate Entity shall or might have voting power upon the
occurrence of any contingency) is at the time directly or indirectly (through
one or more Subsidiaries) owned by such Person. In the case of a Non-Corporate
Entity, a Person shall be deemed to have more than 50% of interests having
ordinary voting power only if such Person’s vote in respect of such interests
comprises more than 50% of the total voting power of all such interests in such
Non-Corporate Entity. For purposes of this definition, any managerial powers or
rights comparable to managerial powers afforded to a Person solely by reason of
such Person’s ownership of general partner or comparable interests (or foreign
equivalent) shall not be deemed to be “interests having ordinary voting power”.
“Taxes” has the meaning specified in Section 2.14(a).
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Termination Date” means the earlier of (a) March 6, 2025, subject to the
extension thereof pursuant to Section 2.20, and (b) the date of termination in
whole of the aggregate Commitments pursuant to Section 2.04 or 6.01; provided,
however, that the Termination Date of any Lender that is a Declining Lender in
connection with any requested extension pursuant to Section 2.20 shall be the
Termination Date in effect immediately prior to the applicable Extension Date
for all purposes of this Agreement.
“Type” means, in respect of any Advance, whether such Advance is a Base Rate
Advance or a Eurocurrency Rate Advance.
“UK Financial Institution” has the meaning specified in Section 8.19.
“UK Resolution Authority” has the meaning specified in Section 8.19.
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than zero, the Unadjusted Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.
“United States” and “U.S.” each means the United States of America.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“Write-Down and Conversion Powers” has the meaning specified in Section 8.19.
SECTION 1.02.Computation of Time Periods. In this Agreement, in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each means “to
but excluding”.
SECTION 1.03.Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP as in effect from time to
time; provided, however, that if any changes in accounting principles from those
used in the preparation of the financial statements referred to in Section
4.01(c) dated September 28, 2019, hereafter occur by reason of the promulgation
of rules, regulations, pronouncements, opinions or other requirements of the
Financial Accounting Standards Board
18

--------------------------------------------------------------------------------



or the American Institute of Certified Public Accountants (or successors thereto
or agencies with similar functions) and result in a change in the method of
calculation of any financial covenant or term related thereto contained in this
Agreement, then upon the request of either the Borrower or the Designated Agent
(acting at the instruction of the Majority Lenders), the Borrower and the
Designated Agent shall enter into negotiations to amend such financial covenant
or other relevant terms of this Agreement to eliminate the effect of any such
change; provided further, however, that upon such request and until such
amendment becomes effective, such financial covenant or other relevant terms
shall be performed, observed and determined in accordance with GAAP as in effect
immediately prior to such change.
SECTION 1.04.Interest Rates; LIBOR Notification. The interest rate on an Advance
denominated in Dollars or any Committed Currency may be derived from an interest
rate benchmark that is, or may in the future become, the subject of regulatory
reform. Regulators have signaled the need to use alternative benchmark reference
rates for some of these interest rate benchmarks and, as a result, such interest
rate benchmarks may cease to comply with applicable laws and regulations, may be
permanently discontinued, and/or the basis on which they are calculated may
change. The Eurocurrency Rate is determined by reference to the Screen Rate,
which is derived from the London interbank offered rate. The London interbank
offered rate is intended to represent the rate at which contributing banks may
obtain short-term borrowings from each other in the London interbank market. In
July 2017, the U.K. Financial Conduct Authority announced that, after the end of
2021, it would no longer persuade or compel contributing banks to make rate
submissions to the ICE Benchmark Administration (together with any successor to
the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA setting the
London interbank offered rate. As a result, it is possible that commencing in
2022, the London interbank offered rate may no longer be available or may no
longer be deemed an appropriate reference rate upon which to determine the
Eurocurrency Rate. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. Upon
the occurrence of a Benchmark Transition Event or an Early Opt-in Election,
Section 2.08(e) provides a mechanism for determining an alternative rate of
interest. The Designated Agent will promptly notify the Borrower, pursuant to
Section 2.08(e), of any change to the reference rate upon which the Eurocurrency
Rate is based. However, the Designated Agent does not warrant or accept any
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the London interbank
offered rate or other rates in the definition of “Screen Rate” or with respect
to any alternative or successor rate thereto, or replacement rate thereof
(including (a) any such alternative, successor or replacement rate implemented
pursuant to Section 2.08(e), whether upon the occurrence of a Benchmark
Transition Event or an Early Opt-in Election, and (b) the implementation of any
Benchmark Replacement Conforming Changes pursuant to Section 2.08(e)), including
whether the composition or characteristics of any such alternative, successor or
replacement reference rate will be similar to, or produce the same value or
economic equivalence of, the Screen Rate or have the same volume or liquidity as
did the London interbank offered rate prior to its discontinuance or
unavailability.


ARTICLE II


AMOUNTS AND TERMS OF THE ADVANCES
SECTION 2.01.The Advances. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make Advances to the Borrower from time to
time on any Business Day during the period from the Effective Date until the
Termination Date in an aggregate amount (based in respect of any Advances
denominated in a Committed Currency on the Equivalent in Dollars determined on
the date of delivery of the applicable Notice of Borrowing) not to exceed at any
time outstanding the Commitment of such Lender then in effect; provided that the
Lenders shall not be obligated to, and shall not, make any Advances as part of a
Borrowing if after giving effect to such Borrowing the sum of the
then-outstanding
19

--------------------------------------------------------------------------------



aggregate amount of all Borrowings shall exceed the aggregate amount of the
Commitments then in effect. Each Borrowing shall be in an aggregate amount of
$5,000,000, £5,000,000, €5,000,000 or ¥500,000,000, as applicable, or an
integral multiple of $1,000,000, £1,000,000, €1,000,000 or ¥100,000,000, as
applicable, in excess thereof, except that any Borrowing may be in an amount
equal to the remaining unused amount of the Commitments or the Equivalent
thereof in a Committed Currency. Each Borrowing shall consist of Advances of the
same Type and currency made on the same day by the Lenders ratably according to
their respective Commitments. Within the limits of each Lender’s Commitment, the
Borrower from time to time may borrow under this Section 2.01, prepay pursuant
to Section 2.10 and reborrow under this Section 2.01.
SECTION 2.02.Making the Advances. (a) Each Borrowing shall be made on notice,
given not later than (x) 11:00 A.M. (New York City time) on the same Business
Day as the date of a proposed Borrowing comprised of Base Rate Advances, (y)
11:00 A.M. (London time) on the third Business Day prior to the date of a
proposed Borrowing comprised of Eurocurrency Rate Advances denominated in any
Committed Currency or (z) 1:00 P.M. (New York City time) on the third Business
Day prior to the date of a proposed Borrowing comprised of Eurocurrency Rate
Advances denominated in Dollars, by the Borrower to the Designated Agent, which
shall give to each Lender prompt notice thereof. Each such notice of a Borrowing
(a “Notice of Borrowing”) shall be in writing, or by telephone confirmed
immediately in writing, in substantially the form of Exhibit A hereto,
specifying therein the requested (i) date of such Borrowing (which shall be a
Business Day), (ii) Type of Advances comprising such Borrowing, (iii) aggregate
amount of such Borrowing and (iv) in the case of a Borrowing comprised of
Eurocurrency Rate Advances, initial Interest Period and currency for each such
Advance. Each Lender shall, before (A) 1:00 P.M. (New York City time) on the
date of such Borrowing consisting of Advances denominated in Dollars or (B) 1:00
P.M. (London time) on the date of such Borrowing consisting of Advances
denominated in any Committed Currency, make available for the account of its
Applicable Lending Office to the Designated Agent at the Designated Agent’s
Account, in same day funds, such Lender’s ratable portion of such Borrowing.
After the Designated Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Designated Agent will make
such funds available to the Borrower at the office where the Designated Agent’s
Account is maintained (or to an account of the Borrower in the relevant
jurisdiction and designated by the Borrower in the applicable Notice of
Borrowing, in the case of Advances denominated in a Committed Currency).
(b)Each Notice of Borrowing shall be irrevocable and binding on the Borrower. In
the case of any Borrowing which the related Notice of Borrowing specifies as to
be comprised of Eurocurrency Rate Advances, the Borrower shall indemnify each
Lender against any loss, cost or expense incurred by such Lender as a result of
any failure to fulfill on or before the date specified in such Notice of
Borrowing for such Borrowing the applicable conditions set forth in Article III,
including, without limitation, any loss, cost or expense incurred by reason of
the liquidation or redeployment of deposits or other funds acquired by such
Lender to fund the Eurocurrency Rate Advance to be made by such Lender as part
of such Borrowing when such Eurocurrency Rate Advance, as a result of such
failure, is not made on such date.
(c)Unless the Designated Agent shall have received notice from a Lender on or
prior to the date of any Borrowing that such Lender will not make available to
the Designated Agent such Lender’s ratable portion of such Borrowing, the
Designated Agent may, but shall not be required to, assume that such Lender has
made such portion available to the Designated Agent on the date of such
Borrowing in accordance with subsection (a) of this Section 2.02 and the
Designated Agent may, but shall not be required to, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If and to the extent that any Lender shall not have made such ratable portion
available to the Designated Agent, such Lender agrees to pay to the Designated
Agent forthwith on demand such corresponding amount together with interest
thereon, for each day from the date such amount is made available to the
Borrower until the date such amount is paid to the Designated Agent, at (A) the
NYFRB Rate in the case of Advances
20

--------------------------------------------------------------------------------



denominated in Dollars or (B) the cost of funds incurred by the Designated Agent
in respect of such amount in the case of Advances denominated in Committed
Currencies; provided, however, that (i) within two Business Days after any
Lender shall fail to make such ratable portion available to the Designated
Agent, the Designated Agent shall notify the Borrower of such failure and (ii)
if such Lender shall not have paid such corresponding amount to the Designated
Agent within two Business Days after such demand is made of such Lender by the
Designated Agent, the Borrower agrees to repay to the Designated Agent forthwith
upon demand by the Designated Agent to the Borrower such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to the Borrower until the date such amount is repaid to the Designated
Agent, at the interest rate applicable at the time to Advances comprising such
Borrowing. If and to the extent such corresponding amount shall be paid by such
Lender to the Designated Agent in accordance with this Section 2.02(c), such
amount shall constitute such Lender’s Advance as part of such Borrowing for all
purposes of this Agreement.
(d)The failure of any Lender to make the Advance to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.
SECTION 2.03.Commitment Fee. The Borrower agrees to pay to each Lender a
commitment fee on the average daily unused amount of such Lender’s Commitment
(i) in the case of each Lender on the Effective Date, from the Effective Date or
(ii) in the case of any Lender that becomes a Lender after the Effective Date,
the effective date specified in the Assumption Agreement or the Assignment and
Acceptance pursuant to which it became a Lender, until, in each case, the
Termination Date, payable quarterly in arrears on the first Business Day of each
January, April, July and October during the term of such Lender’s Commitment,
commencing April 1, 2020, and on the Termination Date, at the rate per annum
equal to the Commitment Fee Percentage in effect from time to time.
SECTION 2.04.Reduction of the Commitments. The Borrower shall have the right,
upon at least three Business Days’ notice to the Designated Agent, to terminate
in whole or reduce ratably in part the unused portions of the respective
Commitments of the Lenders; provided that each partial reduction shall be in the
aggregate amount of $5,000,000 or an integral multiple of $1,000,000 in excess
thereof; provided further that after giving effect to any such partial
reduction, the total Commitments shall not be less than the then-outstanding
aggregate amount of Advances. Once terminated, such Commitments may not be
reinstated.
SECTION 2.05.Repayment of Advances. The Borrower shall repay to each Lender on
the Termination Date the aggregate principal amount of the Advances owing to
such Lender on such date.
SECTION 2.06.Interest on Advances. (a) Scheduled Interest. The Borrower shall
pay to each Lender interest on the unpaid principal amount of each Advance owing
to such Lender from the date of such Advance until such principal amount shall
be paid in full, at the following rates per annum:
(i)Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (A) the Base Rate and
(B) the Applicable Margin in effect from time to time, payable quarterly in
arrears on the first Business Day of each January, April, July and October
during such periods and on the date such Base Rate Advance shall be Converted or
paid in full.
(ii)Eurocurrency Rate Advances. During such periods as such Advance is a
Eurocurrency Rate Advance, a rate per annum equal at all times during each
Interest Period for
21

--------------------------------------------------------------------------------



such Advance to the sum of (A) the Eurocurrency Rate for such Interest Period
for such Advance and (B) the Applicable Margin in effect from time to time,
payable in arrears on the last day of such Interest Period and, if such Interest
Period has a duration of more than three months, on the date which occurs three
months and, if applicable, six months and twelve months after the first day of
such Interest Period and on the date such Eurocurrency Rate Advance shall be
Converted or paid in full.
(b)Default Interest. The Borrower shall pay interest on the unpaid principal
amount of each Advance that is not paid when due and on the unpaid amount of all
interest, fees and other amounts payable hereunder that is not paid when due,
payable on demand of the Designated Agent or the Majority Lenders, at a rate per
annum equal at all times to (i) in the case of any amount of principal, 2.00%
per annum above the rate per annum required to be paid on such Advance
immediately prior to the date on which such amount became due and (ii) to the
fullest extent permitted by law, in the case of all other amounts, 2.00% per
annum above the rate of interest applicable to Base Rate Advances in effect from
time to time.
SECTION 2.07.[Intentionally Omitted.]
SECTION 2.08.Interest Rate Determination. (a) If requested, each Reference Bank
may, but shall not be required to, furnish to the Designated Agent timely
information for the purpose of determining each Eurocurrency Rate. Subject to
Section 2.08(c), if any one or more of the Reference Banks shall not furnish
such timely information to the Designated Agent for the purpose of determining
such interest rate, the Designated Agent shall determine such interest rate on
the basis of timely information furnished by the remaining Reference Banks.
(b)The Designated Agent shall give prompt notice to the Borrower and the Lenders
of (i) the applicable interest rate determined by the Designated Agent and (ii)
subject to Section 2.13(b), the details of such determination (including,
without limitation, disclosure of the Credit Default Swap Spread) for purposes
of Sections 2.06(a)(i) and/or 2.06(a)(ii).
(c)If, at any time when the Eurocurrency Rate is being determined by reference
to rates furnished by the Reference Banks in accordance with the definition of
“Eurocurrency Rate”, fewer than two Reference Banks furnish timely information
to the Designated Agent for purposes of determining the Eurocurrency Rate for
any Eurocurrency Rate Advances, (i) the Designated Agent shall forthwith notify
the Borrower and the Lenders that the interest rate cannot be determined for
such Eurocurrency Rate Advances, (ii) each such Advance denominated in Dollars
will automatically, on the last day of the then-existing Interest Period
therefor, Convert into a Base Rate Advance (or, if such Advance is then a Base
Rate Advance, will continue as a Base Rate Advance), (iii) each such Advance
denominated in a currency other than Dollars shall be prepaid and (iv) the
obligation of the Lenders to make, or to Convert Advances into, Eurocurrency
Rate Advances shall be suspended until the Designated Agent shall notify the
Borrower and the Lenders that the circumstances causing such suspension no
longer exist.
(d)If, with respect to any Eurocurrency Rate Advances in any currency, (i) the
Designated Agent shall be unable to determine the Eurocurrency Rate as
contemplated hereby; provided that no Benchmark Transition Event shall have
occurred at such time; or (ii) the Majority Lenders notify the Designated Agent
that (A) they are unable to obtain matching deposits in such currency in the
London interbank market at or about 11:00 A.M. (London time) on the second
Business Day before the making of a Borrowing (or, in the case of a Borrowing
denominated in Sterling, on the date of such Borrowing) in sufficient amounts to
fund their respective Eurocurrency Rate Advances as a part of such Borrowing
during its Interest Period or (B) the Eurocurrency Rate for any Interest Period
for such Advances will not
22

--------------------------------------------------------------------------------



adequately reflect the cost to such Majority Lenders (which cost each such
Majority Lender reasonably determines in good faith is material) of making,
funding or maintaining their respective Eurocurrency Rate Advances in such
currency for such Interest Period, the Designated Agent shall forthwith so
notify the Borrower and the Lenders, whereupon, unless, in the case of a
development referred to in the preceding clause (ii)(B), the Applicable Margin
shall be increased to reflect such costs as determined by such Majority Lenders
and as agreed by the Borrower, and in any event subject to Section 2.08(e), (A)
the obligation of the Lenders to make or continue at the end of the Interest
Period, or to Convert Base Rate Advances into, Eurocurrency Rate Advances in
such currency shall be suspended until the Designated Agent shall notify the
Borrower and the Lenders that the circumstances causing such suspension no
longer exist and (B) the Borrower will, on the last day of the then-existing
Interest Period therefor, (1) if such Eurocurrency Rate Advances are denominated
in Dollars, either (x) prepay such Advances or (y) Convert such Advances into
Base Rate Advances and (2) if such Eurocurrency Rate Advances are denominated in
any affected Committed Currency, prepay such Advances. The Designated Agent
shall use reasonable efforts to determine from time to time whether the
circumstances causing such suspension no longer exist and, promptly after the
Designated Agent knows that the circumstances causing such suspension no longer
exist, the Designated Agent shall notify the Borrower and the Lenders.
(e)(i) Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Designated Agent and the Borrower may, and shall
endeavor to, amend this Agreement to replace the Screen Rate with a Benchmark
Replacement. Any such amendment with respect to a Benchmark Transition Event
will become effective at 5:00 P.M. (New York City time) on the fifth Business
Day after the Designated Agent has posted such proposed amendment to all Lenders
and the Borrower, so long as the Designated Agent has not received, by such
time, written notice of objection to such proposed amendment from Lenders
comprising the Majority Lenders. Any such amendment with respect to an Early
Opt-in Election will become effective on the date that Lenders comprising the
Majority Lenders have delivered to the Designated Agent written notice that such
Majority Lenders consent to such amendment. No replacement of Eurocurrency Rate
with a Benchmark Replacement will occur prior to the applicable Benchmark
Transition Start Date.
(ii)In connection with the implementation of a Benchmark Replacement, the
Designated Agent will have the right, in consultation with the Borrower, to make
Benchmark Replacement Conforming Changes from time to time and, notwithstanding
anything to the contrary herein or in any other Loan Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement.
(iii)The Designated Agent will promptly notify the Borrower and the Lenders of
(A) any occurrence of a Benchmark Transition Event or an Early Opt-in Election,
as applicable, (B) the implementation of any Benchmark Replacement, (C) the
effectiveness of any Benchmark Replacement Conforming Changes and (D) the
commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Designated Agent,
the Borrower or the Lenders pursuant to this Section 2.08(e), including any
determination with respect to a tenor, rate or adjustment or of the occurrence
or non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their sole discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this Section 2.08(e).
(iv)Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, (A) the obligation of the Lenders to make or continue at
the end of the Interest
23

--------------------------------------------------------------------------------



Period, or to Convert Base Rate Advances into, Eurocurrency Rate Advances shall
be suspended and (B) the Borrower will, on the last day of the then-existing
Interest Period therefor, (1) in the case of Eurocurrency Rate Advances that are
denominated in Dollars, either (x) prepay such Advances or (y) Convert such
Advances into Base Rate Advances and (2) if such Eurocurrency Rate Advances are
denominated in any Committed Currency, prepay such Advances.
(f)If the Borrower shall fail to select the duration of any Interest Period for
any Eurocurrency Rate Advances in accordance with the provisions contained in
the definition of “Interest Period” in Section 1.01, the Designated Agent will
forthwith so notify the Borrower and the Lenders and such Advances will
automatically, on the last day of the then-existing Interest Period therefor,
(i) if such Eurocurrency Rate Advances are denominated in Dollars, be Converted
into Base Rate Advances and (ii) if such Eurocurrency Rate Advances are
denominated in any Committed Currency, be continued as Eurocurrency Rate
Advances with a one-month Interest Period.
(g)Upon the occurrence and during the continuance of any Event of Default under
Section 6.01(a), (i) each Eurocurrency Rate Advance denominated in Dollars will
automatically, on the last day of the then-existing Interest Period therefor, be
Converted into a Base Rate Advance and (ii) the obligation of the Lenders to
make, or to Convert Advances into, Eurocurrency Rate Advances shall be
suspended.
SECTION 2.09.Optional Conversion of Advances. The Borrower may on any Business
Day, upon notice given to the Designated Agent not later than (i) 11:00 A.M.
(New York City time) on the same Business Day as the date of the proposed
Conversion in the case of a Conversion of Eurocurrency Rate Advances into Base
Rate Advances and (ii) 1:00 P.M. (London time) on the third Business Day prior
to the date of the proposed Conversion in the case of a Conversion of Base Rate
Advances into Eurocurrency Rate Advances or of Eurocurrency Rate Advances of one
Interest Period into Eurocurrency Rate Advances of another Interest Period, as
the case may be, and subject to the provisions of Sections 2.08 and 2.12,
Convert all Advances denominated in Dollars of one Type comprising the same
Borrowing into Advances denominated in Dollars of the other Type; provided,
however, that any Conversion of any Eurocurrency Rate Advances into Base Rate
Advances or into Eurocurrency Rate Advances of another Interest Period shall be
made on, and only on, the last day of an Interest Period for such Eurocurrency
Rate Advances. Promptly upon receipt from the Borrower of a notice of a proposed
Conversion hereunder, the Designated Agent shall give notice of such proposed
Conversion to each Lender. Each such notice of a Conversion shall, within the
restrictions set forth above, specify (x) the date of such Conversion (which
shall be a Business Day), (y) the Advances to be Converted and (z) if such
Conversion is into Eurocurrency Rate Advances, the duration of the initial
Interest Period for each such Advance. The Borrower may Convert all Eurocurrency
Rate Advances of any one Lender into Base Rate Advances of such Lender in
accordance with the provisions of Section 2.12 by complying with the procedures
set forth therein and in this Section 2.09 as though each reference in this
Section 2.09 to Advances denominated in Dollars of any Type were to such
Advances of such Lender. Each such notice of Conversion shall, subject to the
provisions of Sections 2.08 and 2.12, be irrevocable and binding on the
Borrower.
SECTION 2.10.Prepayments of Advances. (a) Optional. The Borrower may, upon not
less than (i) the same Business Day’s notice to the Designated Agent received
not later than 11:00 A.M. (New York City time) in the case of Borrowings
consisting of Base Rate Advances, (ii) three Business Days’ notice to the
Designated Agent received not later than 11:00 A.M. (New York City time) in the
case of Borrowings consisting of Eurocurrency Rate Advances denominated in any
Committed Currency, or (iii) three Business Days’ notice to the Designated Agent
received not later than 1:00 P.M. (New York City time) in the case of Borrowings
consisting of Eurocurrency Rate Advances denominated in Dollars, stating the
proposed date and aggregate principal amount of the prepayment, and if such
notice is given the Borrower shall, prepay the outstanding principal amounts of
the Advances constituting part of the same
24

--------------------------------------------------------------------------------



Borrowings in whole or ratably in part, together with accrued interest to the
date of such prepayment on the principal amount prepaid; provided, however, that
(x) each partial prepayment shall be in an aggregate principal amount of
$1,000,000 or an integral multiple of $1,000,000 in excess thereof (or the
Equivalent thereof in a Committed Currency determined on the date notice of
prepayment is given) and (y) in the case of any such prepayment of Eurocurrency
Rate Advances, the Borrower shall be obligated to reimburse the Lenders in
respect thereof pursuant to Section 8.04(b).
(b)Mandatory. (i) If the Designated Agent provides a written notice in
conformity with Section 2.10(b)(ii) to the Borrower that, on any date, the sum
of (A) the aggregate principal amount of all Advances denominated in Dollars
then outstanding and (B) the Equivalent in Dollars (determined on the third
Business Day prior to such date) of the aggregate principal amount of all
Advances denominated in Committed Currencies then outstanding exceeds 102% of
the aggregate Commitments of the Lenders on such date, the Borrower shall,
within two Business Days after receipt of such notice, prepay the outstanding
principal amount of any Advances necessary so that, after giving effect to such
prepayment of Advances, the sum of (A) and (B) above does not exceed 100% of the
aggregate Commitments of the Lenders on such date as set forth in the written
notice from the Designated Agent to the Borrower pursuant to the terms hereof.
(ii) Each prepayment made pursuant to this Section 2.10(b) shall be made
together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a Eurocurrency
Rate Advance on a date other than the last day of an Interest Period, with any
additional amounts which the Borrower shall be obligated to reimburse to the
Lenders in respect thereof pursuant to Section 8.04(b). The Designated Agent
shall give prompt written notice of any prepayment required under this Section
2.10(b) to the Borrower and the Lenders and such notice shall specify the amount
of such prepayment and contain a reasonably detailed calculation thereof.
SECTION 2.11.Increased Costs. (a) If, after the date hereof, due to either (i)
the introduction of or any change (other than any change by way of imposition or
increase of reserve requirements included in the Eurocurrency Rate Reserve
Percentage) in or in the interpretation of any law or regulation or (ii) the
compliance with any hereafter promulgated guideline or request from any central
bank or other Governmental Authority, including, without limitation, any agency
of the European Union or similar monetary or multinational authority (whether or
not having the force of law), which guideline or request (x) imposes, modifies
or deems applicable any reserve, special deposit or similar requirement against
assets held by, deposits with or for the account of or credit extended by any
Lender or (y) imposes on any Lender any other condition regarding this Agreement
(including any assessment or charge on or with respect to the Commitments or
Advances, deposits or liabilities incurred to fund Advances, assets consisting
of Advances (but not unrelated assets) or capital attributable thereto), there
shall be any increase in the cost (excluding any allocation of corporate
overhead) to any Lender (which cost such Lender reasonably determines in good
faith is material) of agreeing to make or making, funding or maintaining
Eurocurrency Rate Advances, then such Lender shall so notify the Borrower
promptly after such Lender knows of such increased cost and determines that such
cost is material and the Borrower shall from time to time, upon demand by such
Lender (with a copy of such demand to the Designated Agent), pay to the
Designated Agent for the account of such Lender additional amounts sufficient to
compensate such Lender for such increased cost. A certificate of such Lender as
to the amount of such increased cost in reasonable detail and stating the basis
upon which such amount has been calculated and certifying that such Lender’s
method of allocating such costs is fair and reasonable and that such Lender’s
demand for payment of such costs hereunder is not inconsistent with its
treatment of other borrowers which, as a credit matter, are substantially
similar to the Borrower and which are subject to similar provisions, submitted
to the Borrower and the Designated Agent by such Lender, shall be conclusive and
binding for all purposes hereof, absent manifest error. Notwithstanding the
foregoing, the Borrower shall not be required to pay any amount under
25

--------------------------------------------------------------------------------



this Section 2.11 relating to (i) costs that are Excluded Taxes or are subject
to indemnification under Section 2.14 or (ii) reserve requirements that are
included in the Eurocurrency Rate Reserve Percentage.
(b)If, after the date hereof, either (i) the introduction of or change in or in
the interpretation of any law or regulation or (ii) the compliance by any Lender
with any hereafter promulgated guideline or request from any central bank or
other Governmental Authority, including, without limitation, any agency of the
European Union or similar monetary or multinational authority (whether or not
having the force of law), affects or would affect the amount of capital or
liquidity required or expected to be maintained by such Lender or any entity
controlling such Lender and the amount of such capital or liquidity is
materially increased by or based upon the existence of such Lender’s commitment
to lend hereunder and other commitments of this type, then such Lender shall so
notify the Borrower promptly after such Lender makes such determination and,
upon demand by such Lender (with a copy of such demand to the Designated Agent),
the Borrower shall pay to such Lender within five days from the date of such
demand, from time to time as specified by such Lender, additional amounts
sufficient to compensate such Lender or such controlling entity in the light of
such circumstances, to the extent that such Lender reasonably determines in good
faith such increase in capital or liquidity to be material and allocable to the
existence of such Lender’s commitment to lend hereunder. A certificate of such
Lender as to such amount in reasonable detail and stating the basis upon which
such amount has been calculated and certifying that such Lender’s method of
allocating such increase of capital is fair and reasonable and that such
Lender’s demand for payment of such increase of capital hereunder is not
inconsistent with its treatment of other borrowers which, as a credit matter,
are substantially similar to the Borrower and which are subject to similar
provisions, submitted to the Borrower and the Designated Agent by such Lender,
shall be conclusive and binding for all purposes hereof, absent manifest error.
(c)The Borrower shall not be obligated to pay under this Section 2.11 any
amounts which relate to costs or increases of capital incurred prior to the 12
months immediately preceding the date of demand for payment of such amounts by
any Lender, unless the applicable law, regulation, guideline or request
resulting in such costs or increases of capital is imposed retroactively. In the
case of any law, regulation, guideline or request which is imposed
retroactively, the Lender making demand for payment of any amount under this
Section 2.11 shall notify the Borrower not later than 12 months from the date
that such Lender should reasonably have known of such law, regulation, guideline
or request and the Borrower’s obligation to compensate such Lender for such
amount is contingent upon such Lender so notifying the Borrower; provided,
however, that any failure by such Lender to provide such notice shall not affect
the Borrower’s obligations under this Section 2.11 with respect to amounts
resulting from costs or increases of capital incurred after the date which
occurs 12 months immediately preceding the date on which such Lender notified
the Borrower of such law, regulation, guideline or request.
(d)If any Lender shall subsequently recoup any costs (other than from the
Borrower) for which such Lender has theretofore been compensated by the Borrower
under this Section 2.11, such Lender shall remit to the Borrower an amount equal
to the amount of such recoupment. Amounts required to be paid by the Borrower
pursuant to this Section 2.11 shall be paid in addition to, and without
duplication of, any amounts required to be paid pursuant to Section 2.14.
(e)For purposes hereof, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be changes in law or regulation referred to
in paragraphs (a) and (b) of this Section, regardless of the date enacted,
adopted, promulgated or issued.
26

--------------------------------------------------------------------------------



(f)Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in this
Section 2.11 shall survive the payment in full (after the Termination Date) of
all payment obligations of the Borrower in respect of Advances hereunder.
SECTION 2.12.Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Designated Agent that the introduction of or any
change in or in the interpretation of any law or regulation after the date
hereof makes it unlawful, or any central bank or other Governmental Authority
asserts that it is unlawful, for any Lender or its Eurocurrency Lending Office
to perform its obligations hereunder to make Eurocurrency Rate Advances in
Dollars or in any Committed Currency or to fund or maintain Eurocurrency Rate
Advances in Dollars or in any Committed Currency, (a) the obligation of such
Lender to make, or to Convert Base Rate Advances into, Eurocurrency Rate
Advances shall be suspended until such Lender shall notify the Designated Agent,
and the Designated Agent shall notify the Borrower and the other Lenders, that
the circumstances causing such suspension no longer exist (which notice shall be
given promptly after the Designated Agent has been advised by such Lender that
the circumstances causing such suspension no longer exist) and (b) the Borrower
shall forthwith prepay in full all Eurocurrency Rate Advances of such Lender
then outstanding, together with interest accrued thereon, unless, in the case of
a Eurocurrency Rate Advance denominated in Dollars, the Borrower, within five
Business Days of notice from the Designated Agent or, if permitted by law, on
and as of the last day of the then-existing Interest Period for such
Eurocurrency Rate Advance, Converts it into a Base Rate Advance.
SECTION 2.13.Payments and Computations. (a) The Borrower shall make each payment
hereunder (and under the Notes, if any), irrespective of any right of set-off or
counterclaim, except with respect to principal of, interest on, and other
amounts relating to, Advances denominated in a Committed Currency, not later
than 11:00 A.M. (New York City time) on the day when due, in Dollars to the
Designated Agent at the Designated Agent’s Account in same day funds. The
Borrower shall make each payment hereunder, irrespective of any right of set-off
or counterclaim, with respect to principal of, interest on, and other amounts
relating to, Advances denominated in a Committed Currency, not later than 11:00
A.M. (at the Payment Office for such Committed Currency) on the day when due, in
such Committed Currency to the Designated Agent, by deposit of such funds to the
Designated Agent’s Account in same day funds. The Designated Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal or interest or fees ratably (other than amounts payable pursuant to
Sections 2.11, 2.14, 8.04 and 8.08) to the Lenders for the account of their
respective Applicable Lending Offices, and like funds relating to the payment of
any other amount payable to any Lender to such Lender for the account of its
Applicable Lending Office, in each case to be applied in accordance with the
terms of this Agreement. Upon any Assuming Lender becoming a Lender hereunder as
a result of a Commitment Increase pursuant to Section 2.19 or an extension of
the Termination Date pursuant to Section 2.20, and upon the Designated Agent’s
receipt of such Lender’s Assumption Agreement and recording of the information
contained therein in the Register, from and after the applicable Increase Date
or Extension Date, the Designated Agent shall make all payments hereunder and
under any Notes issued in connection therewith in respect of the interest
assumed thereby to the Assuming Lender. Upon its acceptance of an Assignment and
Acceptance and recording of the information contained therein in the Register
pursuant to Section 8.07(d), from and after the effective date specified in such
Assignment and Acceptance, the Designated Agent shall make all payments
hereunder and under the Notes, if any, issued in connection therewith in respect
of the interest assigned thereby to the Lender assignee thereunder, and the
parties to such Assignment and Acceptance shall make all appropriate adjustments
in such payments for periods prior to such effective date directly between
themselves.
(b)All computations of interest based on clause (a) of the definition of “Base
Rate” or the Eurocurrency Rate with respect to Advances denominated in Sterling
shall be made by the Designated
27

--------------------------------------------------------------------------------



Agent on the basis of a year of 365 or 366 days, as the case may be, and all
computations of interest based on the Eurocurrency Rate with respect to Advances
denominated in Dollars or Committed Currencies other than Sterling, the NYFRB
Rate, the Federal Funds Rate or the Overnight Bank Funding Rate and of fees
shall be made by the Designated Agent, on the basis of a year of 360 days (or,
in each case of Advances denominated in Committed Currencies where market
practice differs, in accordance with such market practice after notification of
the Borrower), in each case for the actual number of days (including the first
day but excluding the last day) occurring in the period for which such interest
or fees are payable. Each determination by the Designated Agent of an interest
rate hereunder shall be conclusive and binding for all purposes hereof, absent
manifest error (it being understood and agreed that, with respect to any
Reference Bank, nothing in this Agreement shall require the Designated Agent to
disclose to any other party hereto (other than the Borrower) any information
regarding such Reference Bank or any rate provided by such Reference Bank in
accordance with the definition of “Eurocurrency Rate”, including, without
limitation, whether such Reference Bank has provided a rate or the rate provided
by any such Reference Bank).
(c)Whenever any payment hereunder or under the Notes, if any, shall be stated to
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of the payment of interest or fees, as the case may
be; provided, however, that if such extension would cause payment of interest on
or principal of Eurocurrency Rate Advances to be made in the next following
calendar month, such payment shall be made on the immediately preceding Business
Day.
(d)Unless the Designated Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Lenders hereunder that the
Borrower will not make such payment in full, the Designated Agent may assume
that the Borrower has made such payment in full to the Designated Agent on such
date and the Designated Agent may, but shall not be required to, in reliance
upon such assumption, cause to be distributed to each Lender on such due date an
amount equal to the amount then due such Lender. If and to the extent that the
Borrower shall not have so made such payment in full to the Designated Agent,
each Lender shall repay to the Designated Agent, forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Designated Agent, at (i) the NYFRB Rate in the case of
Advances denominated in Dollars or (ii) the cost of funds incurred by the
Designated Agent in respect of such amount in the case of Advances denominated
in Committed Currencies.
SECTION 2.14.Taxes. (a) Subject to Section 2.14(f), any and all payments by the
Borrower hereunder or under the Notes, if any, shall be made, in accordance with
Section 2.13, free and clear of and without deduction for any and all present or
future taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding (i) in the case of each Lender and
the Designated Agent, taxes, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, imposed on its income,
and franchise taxes imposed on it, by the jurisdiction under the laws of which
such Lender or the Designated Agent, as the case may be, is organized or any
political subdivision thereof, (ii) in the case of each Lender and the
Designated Agent, taxes, levies, imposts, deductions, charges or withholdings,
and all liabilities with respect thereto, imposed on its income, and franchise
taxes imposed on it by the jurisdiction of such Lender’s Applicable Lending
Office or any political subdivision thereof or by any other jurisdiction in
which such Lender or the Designated Agent, as the case may be, is doing business
that is unrelated to this Agreement, (iii) in the case of a Lender and the
Designated Agent, U.S. federal withholding taxes imposed on amounts payable to
or for the account of such recipient with respect to an applicable interest in
this Agreement, an Advance or a Commitment pursuant to a law in effect on the
date on which (A) such recipient acquires such interest in this Agreement,
Advance or Commitment, or (B) such recipient changes its lending office, except
in each case to the extent that, pursuant to this Section 2.14,
28

--------------------------------------------------------------------------------



amounts with respect to such taxes, levies, imposts, deductions, charges or
withholding, and all liabilities with respect thereto, were payable either to
such recipient’s assignor immediately before such Lender or the Designated Agent
became a party hereto or to such Lender or the Designated Agent immediately
before it changed its lending office, and (iv) in the case of each Lender and
the Designated Agent or other recipient of payments hereunder, any withholding
taxes imposed under FATCA (all such excluded taxes, levies, imposts, deductions,
charges and liabilities being referred to as “Excluded Taxes”, and all taxes
levies, imposts, deductions, charges, withholdings and liabilities that are not
Excluded Taxes being referred to as “Taxes”). Subject to Section 2.14(f), if the
Borrower shall be required by law to deduct any Taxes from or in respect of any
sum payable hereunder to any Lender or the Designated Agent, as the case may be,
(i) the sum payable shall be increased as may be necessary so that after making
all required deductions of Taxes (including deductions of Taxes applicable to
additional sums payable under this Section 2.14) such Lender or the Designated
Agent, as the case may be, receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
law.
(b)In addition, the Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under the Notes, if any,
or from the execution, delivery or registration of, or otherwise with respect
to, this Agreement or the Notes, if any (hereinafter referred to as “Other
Taxes”).
(c)(i) Subject to Section 2.14(f), the Borrower will indemnify each Lender and
the Designated Agent for the full amount of Taxes or Other Taxes (including,
without limitation, any Taxes or Other Taxes imposed by any jurisdiction on
amounts payable under this Section 2.14) paid by such Lender or the Designated
Agent, as the case may be, and any liability (including penalties (to the extent
not imposed as a result of such Lender’s or the Designated Agent’s gross
negligence or willful misconduct), interest and expenses) arising therefrom or
with respect thereto, whether or not such Taxes or Other Taxes were correctly or
legally asserted. This indemnification shall be made within 30 days from the
date such Lender or the Designated Agent, as the case may be, makes written
demand therefor.
(ii)Each Lender will severally indemnify the Designated Agent, within 10 days
after demand therefor, for (A) any Taxes attributable to such Lender (but only
to the extent that the Borrower has not already indemnified the Designated Agent
for such Taxes and without limiting the obligation of the Borrower to do so),
(B) any taxes attributable to such Lender’s failure to comply with the
provisions of Section 8.07(e) relating to the maintenance of a Participant
Register and (C) any Excluded Taxes that are attributable to such Lender, in
each case, that are payable or paid by the Designated Agent in connection with
this Agreement, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Designated Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the Designated
Agent to set off and apply any and all amounts at any time owing to such Lender
under this Agreement or otherwise payable by the Designated Agent to the Lender
from any other source against any amount due to the Designated Agent under this
Section 2.14(c)(ii).
(d)Within 30 days after the date of any payment of Taxes, the Borrower will
furnish to the Designated Agent, at its address referred to in Section 8.02, the
original or a certified copy of a receipt evidencing payment thereof, to the
extent that such a receipt is issued, or if such receipt is not issued, other
evidence of payment thereof that is reasonably satisfactory to the Designated
Agent.
(e)(i) Each Lender that is a U.S. Person shall deliver to the Borrower and the
Designated Agent on or prior to the date of its execution and delivery of this
Agreement, and each such
29

--------------------------------------------------------------------------------



Lender that is not a party hereto on the date hereof shall deliver to the
Borrower and the Designated Agent on or prior to the date on which such Lender
becomes a Lender hereunder pursuant to Section 2.19, 2.20 or 8.07, as the case
may be, two true, accurate and complete original signed copies of IRS Form W-9
for purposes of certifying that such Lender is exempt from United States backup
withholding tax on payments pursuant to this Agreement. Each Lender that is not
a U.S. Person shall deliver to the Borrower and the Designated Agent on or prior
to the date of its execution and delivery of this Agreement, and each such
Lender that is not a party hereto on the date hereof shall deliver to the
Borrower and the Designated Agent on or prior to the date on which such Lender
becomes a Lender hereunder pursuant to Section 2.19, 2.20 or 8.07, as the case
may be, two true, accurate and complete original signed copies of (A) IRS Form
W-8BEN or IRS Form W-8BEN-E (or any successor or substitute form or forms
required under the Code or the applicable regulations promulgated thereunder),
(B) IRS Form W-8ECI (or any successor or substitute form or forms required under
the Code or the applicable regulations promulgated thereunder) or (C) IRS Form
W-8IMY (or any successor or substitute form or forms required under the Code or
the applicable regulations promulgated thereunder) accompanied by IRS Form W-9,
IRS Form W-8BEN, IRS Form W-8BEN-E or IRS Form W-8ECI, as appropriate, in each
case for purposes of certifying that such Lender is exempt from United States
withholding tax on payments pursuant to this Agreement. As applicable, each
Lender further agrees to deliver to the Borrower and the Designated Agent from
time to time, as reasonably requested by the Borrower or the Designated Agent,
and in any case before or promptly upon the occurrence of any events requiring a
change in the most recent form previously delivered pursuant to this Section
2.14(e), a true, accurate and complete original signed copy of (A) IRS Form W-9
(or any successor or substitute form or forms required under the Code or the
applicable regulations promulgated thereunder), (B) IRS Form W‑8BEN or IRS Form
W-8BEN-E (or any successor or substitute form or forms required under the Code
or the applicable regulations promulgated thereunder), (C) within 15 days prior
to every third anniversary of the date of delivery of the initial IRS Form
W-8ECI by such Lender (or more often if required by law) on which this Agreement
is still in effect, IRS Form W-8ECI (or any successor or substitute form or
forms required under the Code or the applicable regulations promulgated
thereunder) or (D) IRS Form W‑8IMY(or any successor or substitute form or forms
required under the Code or the applicable regulations promulgated thereunder)
accompanied by IRS Form W-9, IRS Form W-8BEN, IRS Form W-8BEN-E or IRS Form
W-8ECI, as appropriate, in each case for purposes of certifying that such Lender
is exempt from United States withholding tax on payments pursuant to this
Agreement. If any form or document referred to in this Section 2.14(e)(i)
requires the disclosure of information, other than information necessary to
compute the tax payable and information required on the date hereof by IRS Forms
W-9, W-8BEN, W‑8BEN-E , W-8ECI or W-8IMY, that any Lender reasonably considers
to be confidential, such Lender promptly shall give notice thereof to the
Borrower and the Designated Agent and shall not be obligated to include in such
form or document such confidential information; provided that such Lender
certifies to the Borrower that the failure to disclose such confidential
information does not increase the obligations of the Borrower under this Section
2.14.
(ii)If a payment made to a Lender under this Agreement would be subject to
United States withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Designated Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Designated Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the Designated
Agent as may be necessary for the Borrower and the Designated Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this Section
2.14(e)(ii) “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
30

--------------------------------------------------------------------------------



(f)Notwithstanding any other provision of this Section 2.14 to the contrary, for
any period with respect to which a Lender has failed to provide the Borrower
with the appropriate form described in Section 2.14(e) establishing its
exemption from United States withholding tax or backup withholding tax on
payments hereunder (other than if such failure is due to a change in law
occurring subsequent to the date on which such form originally was required to
be provided), such Lender shall not be entitled to any payments under this
Section 2.14 with respect to United States withholding taxes; provided, however,
that should a Lender become subject to United States withholding taxes because
of its failure to deliver a form required hereunder, the Borrower shall take
such steps as such Lender shall reasonably request to assist such Lender to
recover such United States withholding taxes.
(g)Without affecting its rights under this Section 2.14 or any other provision
of this Agreement, each Lender agrees that if any Taxes or Other Taxes are
imposed and required by law to be paid or to be withheld from any amount payable
to any Lender or its Applicable Lending Office with respect to which the
Borrower would be obligated pursuant to this Section 2.14 to increase any
amounts payable to such Lender or to pay any such Taxes or Other Taxes, such
Lender shall use reasonable efforts to select an alternative Applicable Lending
Office which would not result in the imposition of such Taxes or Other Taxes;
provided, however, that no Lender shall be obligated to select an alternative
Applicable Lending Office if such Lender determines that (i) as a result of such
selection, such Lender would be in violation of an applicable law, regulation or
treaty, or would incur unreasonable additional costs or expenses, or (ii) such
selection would be inadvisable for regulatory reasons or inconsistent with the
interests of such Lender.
(h)Each Lender agrees with the Borrower that it will take all reasonable actions
by all usual means (i) to secure and maintain the benefit of all benefits
available to it under the provisions of any applicable double tax treaty
concluded by the United States to which such Lender may be entitled by reason of
the location of such Lender’s Applicable Lending Office or its place of
incorporation or its status as an enterprise of any jurisdiction having any such
applicable double tax treaty, if such benefit would reduce the amount payable by
the Borrower in accordance with this Section 2.14, and (ii) otherwise to
cooperate with the Borrower to minimize the amount payable by the Borrower
pursuant to this Section 2.14; provided, however, that no Lender shall be
obliged to disclose to the Borrower any information regarding its tax affairs or
tax computations or to reorder its tax affairs or tax planning pursuant hereto.
(i)If any party determines, in its sole discretion exercised in good faith, that
it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.14 (including by the payment of additional amounts
pursuant to this Section 2.14), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this Section 2.14(i) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this Section 2.14(i), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this Section 2.14(i) the payment of which would
place the indemnified party in a less favorable net after-tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid.
(j)Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in this
Section 2.14 shall survive the payment in full of the principal and interest on
all Advances and the termination of this Agreement until such date as all
applicable statutes of limitations (including any extensions thereof) have
expired with respect to such agreements and obligations of the Borrower
contained in this Section 2.14.
31

--------------------------------------------------------------------------------



SECTION 2.15.Sharing of Payments, etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off or
otherwise) on account of the Advances made by it (other than pursuant to Section
2.11, 2.14, 8.04 or 8.08) in excess of its ratable share of payments on account
of the Advances obtained by all the Lenders, such Lender shall forthwith
purchase from the other Lenders such participations in the Advances made by them
as shall be necessary to cause such purchasing Lender to share the excess
payment ratably with each of them; provided, however, that if all or any portion
of such excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery, together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.
The Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section 2.15 may, to the fullest extent permitted by
law, exercise all its rights of payment (including the right of set-off) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation.
SECTION 2.16.Mandatory Assignment by a Lender; Mitigation. If any Lender (a)
requests from the Borrower either reimbursement for increased costs pursuant to
Section 2.11, or payment of or reimbursement for Taxes pursuant to Section 2.14,
or if any Lender notifies the Designated Agent that it is unlawful for such
Lender or its Eurocurrency Lending Office to perform its obligations hereunder
pursuant to Section 2.12, (b) has failed to consent to a proposed amendment,
waiver or consent that under Section 8.01 requires the consent of all the
Lenders (or all the affected Lenders) and with respect to which the Majority
Lenders shall have granted their consent or (c) is a Defaulting Lender, (i) in
the case of clause (a), such Lender will, upon three Business Days’ notice by
the Borrower to such Lender and the Designated Agent, to the extent not
inconsistent with such Lender’s internal policies and applicable legal and
regulatory restrictions, use reasonable efforts to make, fund or maintain its
Eurocurrency Rate Advances through another office of such Lender if (A) as a
result thereof, the additional amounts required to be paid pursuant to Section
2.11 or 2.14, as applicable, in respect of such Eurocurrency Rate Advances would
be materially reduced or the provisions of Section 2.12 would not apply to such
Lender, as applicable, and (B) as determined by such Lender in good faith but in
its sole discretion, the making or maintaining of such Eurocurrency Rate
Advances through such other office would not otherwise materially and adversely
affect such Eurocurrency Rate Advances or such Lender and (ii) in case of
clauses (a), (b) and (c), unless such Lender has theretofore taken steps to
remove or cure, and has removed or cured, the conditions creating such
obligation to pay such additional amounts or the circumstances described in
Section 2.12 or has consented to the amendment, waiver or consent specified in
clause (b), or is no longer a Defaulting Lender (other than if it became a
Defaulting Lender due to a Bail-In Action, in which case such Borrower’s right
shall continue notwithstanding), the Borrower may designate an Eligible Assignee
to purchase for cash (pursuant to an Assignment and Acceptance) all, but not
less than all, of the Advances then owing to such Lender and to acquire and
assume all, but not less than all, of such Lender’s rights and obligations
hereunder, without recourse to or warranty by, or expense to, such Lender, for a
purchase price equal to the outstanding principal amount of each such Advance
then owing to such Lender plus any accrued but unpaid interest thereon and any
accrued but unpaid fees owing thereto and, in addition, (A) all additional cost
reimbursements, expense reimbursements and indemnities, if any, owing in respect
of such Lender’s Commitment hereunder, and all other accrued and unpaid amounts
owing to such Lender hereunder, at such time shall be paid to such Lender and
(B) if such Eligible Assignee is not otherwise a Lender at such time, any
applicable processing and recordation fee under Section 8.07(a) for such
assignment shall have been paid; provided that, in the case of any assignment
resulting from the circumstances specified in clause (b), the Eligible Assignee
shall have consented to the applicable amendment, waiver or consent and, as a
result of such assignment and any contemporaneous assignments, the applicable
amendment, waiver or consent can be effected.
32

--------------------------------------------------------------------------------



SECTION 2.17.Evidence of Debt. (a) Each Lender shall maintain in accordance with
its usual practice an account or accounts evidencing the indebtedness of the
Borrower to such Lender resulting from each Advance owing to such Lender from
time to time, including the amounts of principal and interest payable and paid
to such Lender from time to time hereunder. The Borrower agrees that upon notice
by any Lender to the Borrower (with a copy of such notice to the Designated
Agent) to the effect that a promissory note or other evidence of indebtedness is
required or appropriate in order for such Lender to evidence (whether for
purposes of pledge, enforcement or otherwise) the Advances owing to, or to be
made by, such Lender, the Borrower shall promptly execute and deliver to such
Lender a promissory note or other evidence of indebtedness, in form and
substance reasonably satisfactory to the Borrower and such Lender (each, a
“Note”), payable to such Lender in a principal amount equal to the Commitment of
such Lender; provided, however, that the execution and delivery of such
promissory note or other evidence of indebtedness shall not be a condition
precedent to the making of any Advance under this Agreement.
(b)The Register maintained by the Designated Agent pursuant to Section 8.07(c)
shall include a control account, and a subsidiary account for each Lender, in
which accounts (taken together) shall be recorded (i) the date and amount of
each Borrowing made hereunder, the Type of Advances and currencies comprising
such Borrowing and, if appropriate, the Interest Period applicable thereto, (ii)
the terms of each Assumption Agreement and each Assignment and Acceptance
delivered to and accepted by the Designated Agent, (iii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iv) the amount of any sum received by the
Designated Agent from the Borrower hereunder and each Lender’s share thereof.
(c)Entries made in good faith by the Designated Agent in the Register pursuant
to subsection (b) above, and by each Lender in its account or accounts pursuant
to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Designated Agent or such Lender to
make an entry, or any finding that an entry is incorrect, in the Register or
such account or accounts shall not limit or otherwise affect the obligations of
the Borrower under this Agreement.
SECTION 2.18.Use of Proceeds. The proceeds of the Advances shall be available
(and the Borrower agrees that it shall use such proceeds) for general corporate
purposes of the Borrower and its subsidiaries. Notwithstanding the foregoing
provisions of this Section 2.18, the Borrower will not use the proceeds of any
Advance to purchase the capital stock of any corporation in a transaction, or as
part of a series of transactions, (i) the purpose of which is, at the time of
any such purchase, to acquire control of such corporation or (ii) the result of
which is the ownership by the Borrower and its Subsidiaries of 10% or more of
the capital stock of such corporation, in either case if the board of directors
of such corporation has publicly announced its opposition to such transaction.
SECTION 2.19.Increase in the Aggregate Commitments. (a) The Borrower may, at any
time, by notice to the Designated Agent, request that the aggregate amount of
the Commitments be increased by an amount of $25,000,000 or an integral multiple
of $5,000,000 in excess thereof (each, a “Commitment Increase”) to be effective
as of a date that is at least 90 days prior to the scheduled Termination Date
then in effect (the “Increase Date”) as specified in the related notice to the
Designated Agent; provided, however, that (i) in no event shall the sum of the
aggregate amount of the Commitments hereunder and the aggregate amount of the
commitments under the 2018 Credit Agreement, or any agreement extending or
replacing the 2018 Credit Agreement, at any time exceed $8,000,000,000, (ii) no
Event of Default, or event that with the giving of notice or passage of time or
both would constitute an Event of Default, shall have occurred and be continuing
as of the date of such request or as of the applicable Increase Date, or shall
occur as a result thereof and (iii) the representations and warranties contained
in
33

--------------------------------------------------------------------------------



Section 4.02 shall be true and correct in all material respects on and as of
such Increase Date, before and after giving effect to such increase.
(b)The Designated Agent shall promptly notify the Lenders of a request by the
Borrower for a Commitment Increase, which notice shall include (i) the proposed
amount of such requested Commitment Increase, (ii) the proposed Increase Date
and (iii) the date by which Lenders wishing to participate in the Commitment
Increase must commit to an increase in the amount of their respective
Commitments (the “Commitment Date”). Each Lender that is willing to participate
in such requested Commitment Increase (each, an “Increasing Lender”) shall give
written notice to the Designated Agent on or prior to the Commitment Date of the
amount by which it is willing to increase its Commitment. If the Lenders notify
the Designated Agent that they are willing to increase the amount of their
respective Commitments by an aggregate amount that exceeds the amount of the
requested Commitment Increase, the requested Commitment Increase shall be
allocated among the Lenders willing to participate therein in such amounts as
are agreed between the Borrower and the Designated Agent. The failure of any
Lender to respond shall be deemed to be a refusal of such Lender to increase its
Commitment.
(c)Promptly following each Commitment Date, the Designated Agent shall notify
the Borrower as to the amount, if any, by which the Lenders are willing to
participate in the requested Commitment Increase. If the aggregate amount by
which the Lenders are willing to participate in any requested Commitment
Increase on any such Commitment Date is less than the requested Commitment
Increase, then the Borrower may extend offers to one or more Eligible Assignees
to participate in any portion of the requested Commitment Increase that has not
been committed to by the Lenders as of the applicable Commitment Date; provided,
however, that the Commitment of each such Eligible Assignee shall be in an
amount of $25,000,000 or an integral multiple of $1,000,000 in excess thereof.
(d)On each Increase Date, each Eligible Assignee that accepts an offer to
participate in a requested Commitment Increase in accordance with Section
2.19(c) shall become a Lender party to this Agreement as of such Increase Date
and the Commitment of each Increasing Lender for such requested Commitment
Increase shall be increased by such amount (or by the amount allocated to such
Lender pursuant to the last sentence of Section 2.19(b)) as of such Increase
Date; provided, however, that the Designated Agent shall have received on or
before such Increase Date the following, each dated such date:
(i)(A) certified copies of resolutions of the Board of Directors of the Borrower
or the Executive Committee (or other appropriate committee) of such Board
approving the Commitment Increase and the corresponding modifications to this
Agreement (unless such increase and corresponding modifications shall have been
authorized by resolutions previously delivered to the Designated Agent
hereunder) and (B) an opinion of counsel for the Borrower (which may be in-house
counsel) in form and substance satisfactory to the Designated Agent;
(ii)an Assumption Agreement, duly executed by such Assuming Lender, the
Designated Agent and the Borrower; and
(iii)confirmation from each Increasing Lender of the increase in the amount of
its Commitment in a writing satisfactory to the Borrower and the Designated
Agent.
(e)On each Increase Date, upon fulfillment of the conditions set forth in
Section 2.19(d), the Designated Agent shall notify the Lenders (including,
without limitation, each Assuming Lender) and the Borrower, on or before 1:00
P.M. (New York City time), in writing, of the occurrence of the Commitment
Increase to be effected on such Increase Date and shall record in the Register
the relevant information with respect to each Increasing Lender and each
Assuming Lender on such date.
34

--------------------------------------------------------------------------------



SECTION 2.20.Extension of Termination Date. (a) At least 45 days but not more
than 75 days prior to any Anniversary Date, the Borrower may, by written notice
to the Designated Agent, request an extension of the Termination Date in effect
at such time by one calendar year from its then scheduled date; provided,
however, that if the Borrower does not request an extension of the Termination
Date in a timely manner prior to any Anniversary Date it may, but shall not be
obligated to, request that the Termination Date be extended for two consecutive
calendar years from its then scheduled date by making a request therefor in a
timely manner prior to the next succeeding Anniversary Date. The Designated
Agent shall promptly notify each Lender of such request, and each Lender shall
in turn, in its sole discretion, not later than 30 days prior to the applicable
Anniversary Date, notify the Borrower and the Designated Agent in writing as to
whether such Lender will consent to such extension. If any Lender shall fail to
notify the Designated Agent and the Borrower in writing of its consent to any
such request for extension of the Termination Date at least 30 days prior to the
applicable Anniversary Date, such Lender shall be deemed to be a Declining
Lender with respect to such request. The Designated Agent shall notify the
Borrower not later than 25 days prior to the applicable Anniversary Date of the
decision of the Lenders regarding the Borrower’s request for an extension of the
Termination Date.
(b)If all of the Lenders consent in writing to any such request in accordance
with subsection (a) of this Section 2.20, the Termination Date in effect at such
time shall, effective as at the applicable Anniversary Date (the “Extension
Date”), be extended for one calendar year or two calendar years, as properly
requested; provided that (i) on such Extension Date, no Event of Default, or
event that with the giving of notice or passage of time or both would constitute
an Event of Default, shall have occurred and be continuing, or would occur as a
consequence thereof, and (ii) the representations and warranties contained in
Section 4.02 shall be true and correct in all material respects on and as of
such Extension Date, before and after giving effect to the extension of the
Termination Date. If fewer than all of the Lenders consent in writing to any
such request in accordance with subsection (a) of this Section 2.20, subject to
the Borrower’s satisfaction of the conditions set forth in the proviso above,
the Termination Date in effect at such time shall, effective as at the
applicable Extension Date, be extended as to those Lenders that so consented
(each, an “Extending Lender”) but shall not be extended as to any other Lender
(each, a “Declining Lender”). To the extent that the Termination Date is not
extended as to any Declining Lender pursuant to this Section 2.20 and the
Commitment of such Declining Lender is not assumed in accordance with subsection
(c) of this Section 2.20 on or prior to the applicable Extension Date, the
Commitment of such Declining Lender shall automatically terminate in whole on
such unextended Termination Date without any further notice or other action by
the Borrower, such Lender or any other Person and any outstanding Advances due
to such Declining Lender shall be paid in full on such unextended Termination
Date (and on such unextended Termination Date the Borrower shall also make such
other prepayments of Advances as shall be required in order that, after giving
effect thereto and to the termination of the Commitments of, and all payments
to, the Declining Lenders pursuant to this sentence, the sum of (A) the
aggregate principal amount of all Advances denominated in Dollars then
outstanding and (B) the Equivalent in Dollars of the aggregate principal amount
of all Advances denominated in Committed Currencies then outstanding will not
exceed the aggregate Commitments); provided that such Declining Lender’s rights
under Sections 2.11, 2.14, 8.04 and 8.08, and its obligations under Section
7.05, shall survive the Termination Date for such Lender as to matters occurring
prior to such date. It is understood and agreed that no Lender shall have any
obligation whatsoever to agree to any request made by the Borrower for any
requested extension of the Termination Date.
(c)If there are any Declining Lenders, the Borrower may arrange for one or more
Extending Lenders or other Eligible Assignees that will agree to an extension of
the Termination Date to assume, effective as of the Extension Date, any
Declining Lender’s Commitment and all of the obligations of such Declining
Lender under this Agreement thereafter arising, without recourse to or warranty
by, or expense to, such Declining Lender; provided, however, that the amount of
the Commitment of any such
35

--------------------------------------------------------------------------------



Assuming Lender as a result of such substitution shall in no event be less than
$25,000,000 unless the amount of the Commitment of such Declining Lender is less
than $25,000,000, in which case such Assuming Lender shall assume all of such
lesser amount; provided further that:
(i)any such Extending Lender or Assuming Lender shall have paid to such
Declining Lender (A) the aggregate principal amount of, and any interest accrued
and unpaid to the effective date of the assignment on, the outstanding Advances,
if any, of such Declining Lender plus (B) any accrued but unpaid fees owing to
such Declining Lender as of the effective date of such assignment;
(ii)all additional cost reimbursements, expense reimbursements and indemnities
payable to such Declining Lender, and all other accrued and unpaid amounts owing
to such Declining Lender hereunder, as of the effective date of such assignment
shall have been paid to such Declining Lender; and
(iii)with respect to any such Assuming Lender, any applicable processing and
recordation fee required under Section 8.07(a) for such assignment shall have
been paid;
provided further that such Declining Lender’s rights under Sections 2.11, 2.14,
8.04 and 8.08, and its obligations under Section 7.05, shall survive such
substitution as to matters occurring prior to the date of substitution. At least
three Business Days prior to the applicable Extension Date, (A) each such
Assuming Lender, if any, shall have delivered to the Borrower and the Designated
Agent an Assumption Agreement, duly executed by such Assuming Lender, such
Declining Lender, the Borrower and the Designated Agent and (B) any such
Extending Lender shall have delivered confirmation in writing satisfactory to
the Borrower and the Designated Agent as to the increase in the amount of its
Commitment. Each Declining Lender being replaced pursuant to this Section 2.20
shall deliver to the Designated Agent on or before the applicable Extension Date
any Note or Notes held by such Declining Lender. Upon the payment or prepayment
of all amounts referred to in clauses (i), (ii) and (iii) above, each such
Extending Lender or Assuming Lender, as of the Extension Date, will be
substituted for such Declining Lender under this Agreement and shall be a Lender
for all purposes of this Agreement, without any further acknowledgment by or the
consent of the other Lenders, and the obligations of each such Declining Lender
hereunder shall, by the provisions hereof, be released and discharged.
(d)If all of the Extending Lenders and Assuming Lenders (after giving effect to
any assignments and assumptions pursuant to subsection (c) of this Section 2.20)
consent in writing to a requested extension (whether by written consent pursuant
to subsection (a) of this Section 2.20, by execution and delivery of an
Assumption Agreement or otherwise) not later than one Business Day prior to such
Extension Date, the Designated Agent shall so notify the Borrower, and, so long
as (i) no Event of Default, or event that with the giving of notice or passage
of time or both would constitute an Event of Default, shall have occurred and be
continuing as of such Extension Date, or would occur as a consequence thereof
and (ii) the representations and warranties contained in Section 4.02 shall be
true and correct in all material respects on and as of such Extension Date,
before and after giving effect to the extension of the Termination Date, the
Termination Date then in effect shall be extended for the additional one-year
period or two-year period, as the case may be, as described in subsection (a) of
this Section 2.20, and all references in this Agreement, and in the Notes, if
any, to the “Termination Date” shall, with respect to each Extending Lender and
each Assuming Lender for such Extension Date, refer to the Termination Date as
so extended. Promptly following each Extension Date, the Designated Agent shall
notify the Lenders (including, without limitation, each Assuming Lender) of the
extension of the scheduled Termination Date in effect immediately prior thereto
and shall thereupon record in the Register the relevant information with respect
to each such Extending Lender and each such Assuming Lender.
36

--------------------------------------------------------------------------------



SECTION 2.21.Defaulting Lenders. (a) Notwithstanding any provision of this
Agreement to the contrary, if one or more Lenders become Defaulting Lenders,
then, upon notice to such effect by the Designated Agent (which notice shall be
given promptly after the Designated Agent becomes aware that any Lender shall
have become a Defaulting Lender, including as a result of being advised thereof
by the Borrower) (such notice being referred to as a “Defaulting Lender
Notice”), the following provisions shall apply for so long as any such Lender is
a Defaulting Lender:
(i)no commitment fee shall accrue or at any time be payable for such period on
the unused amount of the Commitment of any Defaulting Lender pursuant to Section
2.03; and
(ii)the Commitment and outstanding Advances of each Defaulting Lender shall be
disregarded in determining whether the requisite Lenders shall have taken any
action hereunder (including any consent to any waiver, amendment or other
modification pursuant to Section 8.01); provided that any waiver, amendment or
other modification that, disregarding the effect of this clause (ii), requires
the consent of all Lenders or of all Lenders affected thereby and which affects
such Defaulting Lender differently than other Lenders or affected Lenders, as
the case may be, shall require the consent of such Defaulting Lender.
(b)Any amount payable to a Defaulting Lender hereunder (whether on account of
principal, interest, fees or otherwise, and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 2.15 but
excluding Section 2.16) shall, unless the Borrower otherwise agrees in writing
in its sole discretion, in lieu of being distributed to such Defaulting Lender,
be retained by the Designated Agent in a segregated account and, subject to any
applicable requirements of law, be applied at such time or times as may be
determined by the Designated Agent (i) first, to the payment of any amounts
owing by such Defaulting Lender to the Designated Agent hereunder, (ii) second,
to the funding of any Advance in respect of which such Defaulting Lender has
failed to fund its portion thereof as required by this Agreement, as determined
by the Designated Agent, (iii) third, if so determined by the Designated Agent
and the Borrower, held in such account as cash collateral for future funding
obligations of the Defaulting Lender under this Agreement, (iv) fourth, pro
rata, to the payment of any amounts owing to the Borrower or the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by the
Borrower or any Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement and (v)
fifth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction.
(c)In the event that the Designated Agent and the Borrower agree that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then (i) such Lender shall cease to be a Defaulting
Lender for all purposes hereof (but shall not be entitled to receive any
commitment fees accrued during the period when it was a Defaulting Lender, and
all waivers, amendments and other modifications effected without its consent in
accordance with the provisions of Section 8.01 and this Section 2.21 during such
period shall be binding on it) and (ii) such Lender shall purchase at par such
of the Advances of the other Lenders as the Designated Agent shall determine may
be necessary in order for the Lenders to hold such Advances ratably in
accordance with their Commitments.
(d)No Commitment of any Lender shall be increased or otherwise affected and,
except as otherwise expressly provided in this Section, performance by the
Borrower of its obligations hereunder and under the other Loan Documents shall
not be excused or otherwise modified, as a result of the operation of this
Section. The rights and remedies against a Defaulting Lender under this Section
are in addition to other rights and remedies that the Borrower, the Designated
Agent or any Non-Defaulting Lender may have against such Defaulting Lender.
37

--------------------------------------------------------------------------------



ARTICLE III
CONDITIONS OF LENDING
SECTION 3.01.Conditions Precedent to Effectiveness of Section 2.01. Section 2.01
of this Agreement shall become effective on and as of the first date (the
“Effective Date”) on which all of the following conditions precedent have been
satisfied or waived in accordance with Section 8.01:
(a)the Designated Agent (or its counsel) shall have received from each party
hereto either (i) a counterpart of this Agreement signed on behalf of such party
or (ii) written evidence satisfactory to the Designated Agent (which may include
facsimile or other electronic transmission of a signed counterpart of this
Agreement) that such party has signed a counterpart of this Agreement;
(b)the Designated Agent shall have received on or before the Effective Date the
following, each dated as of the Effective Date: (i) a certificate of the
Secretary or an Assistant Secretary of each Loan Party attaching and certifying
copies of the organizational documents of each Loan Party and the resolutions of
the Board of Directors of each Loan Party or the Executive Committee (or other
appropriate committee) of each such Board of Directors, authorizing the
execution and delivery of this Agreement and the other documents related hereto;
(ii) a certificate of the Secretary or an Assistant Secretary of each Loan
Party, certifying the name and true signature of the officer of such Loan Party
executing this Agreement on its behalf; (iii) a certificate of a Responsible
Officer of the Borrower, certifying as to the satisfaction of the conditions set
forth in Sections 3.01(d), 3.01(e) and 3.01(f); and (iv) opinions of counsel for
each Loan Party (which may be in-house counsel, external counsel or a
combination of the two), substantially to the effect set forth in Exhibit C
hereto;
(c)any consents or approvals of governmental or regulatory authorities, and any
consents or approvals of third parties required under material agreements of any
Loan Party, that in either case are necessary in connection with this Agreement
or the consummation of the transactions contemplated hereby shall have been
obtained and shall remain in effect;
(d)there shall have occurred no material adverse change in the business,
financial condition or results of operations of the Consolidated Group, taken as
a whole, since September 28, 2019, except as disclosed in reports filed by the
Consolidated Group, if any, during the period from September 28, 2019 to the
date hereof pursuant to Section 13 of the Securities Exchange Act of 1934, as
amended, copies of which have been furnished to the Lenders prior to the date
hereof (including by posting on the website of the SEC at http://www.sec.gov);
(e)all of the representations and warranties contained in Section 4.01 shall be
correct in all material respects on and as of the Effective Date, before and
after giving effect to such date (except to the extent that such representations
and warranties relate to an earlier date, in which case such representations and
warranties shall have been correct in all material respects on and as of such
earlier date);
(f)no event shall have occurred and be continuing, or shall result from the
occurrence of the Effective Date, that constitutes an Event of Default or that
with the giving of notice or passage of time or both would constitute an Event
of Default; and
(g)all advances, interest, fees and other amounts accrued for the accounts of or
owed to the lenders under the Existing Credit Agreement (whether or not due at
the time) shall have been or shall simultaneously be paid in full and the
commitments of the lenders under the Existing Credit Agreement shall have been
or shall simultaneously be terminated.
38

--------------------------------------------------------------------------------



SECTION 3.02.Conditions Precedent to Each Borrowing. The obligation of each
Lender to make an Advance on the occasion of each Borrowing (including the
initial Borrowing) shall be subject to the further conditions precedent that the
Effective Date shall have occurred and on the date of such Borrowing the
following statements shall be true (and each of the giving of the applicable
Notice of Borrowing and the acceptance by the Borrower of the proceeds of such
Borrowing shall constitute a representation and warranty by the Borrower that on
the date of such Borrowing such statements are true):
(a)the representations and warranties contained in Section 4.01 (other than
Section 4.01(d)) are true and correct in all material respects on and as of the
date of such Borrowing, before and after giving effect to such Borrowing and to
the application of the proceeds therefrom, as though made on and as of such date
(except to the extent that such representations and warranties relate to an
earlier date, in which case such representations and warranties shall have been
correct in all material respects on and as of such earlier date); and
(b)no event has occurred and is continuing, or would result from such Borrowing
or from the application of the proceeds therefrom, which constitutes an Event of
Default or would constitute an Event of Default but for the requirement that
notice be given or time elapse or both.
SECTION 3.03.Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless the Designated Agent shall
have received notice from such Lender prior to the date that the Borrower, by
notice to the Lenders, designates as the proposed Effective Date, specifying its
objection thereto. The Designated Agent shall promptly notify the Lenders and
the Loan Parties of the occurrence of the Effective Date.


ARTICLE IV


REPRESENTATIONS AND WARRANTIES
SECTION 4.01.Representations and Warranties. As of the Effective Date and from
time to time thereafter as required under this Agreement, the Borrower
represents and warrants:
(a)Each Loan Party is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation. Each Loan Party is
duly qualified and in good standing as a foreign corporation authorized to do
business in each jurisdiction (other than its jurisdiction of incorporation) in
which the nature of its activities or the character of the properties it owns or
leases make such qualification necessary and in which the failure so to qualify
would have a material adverse effect on the financial condition or operations of
the Consolidated Group, taken as a whole.
(b)The execution, delivery and performance by each of the Loan Parties of this
Agreement and, in the case of the Borrower, of each of the Notes, if any,
delivered hereunder are, in each case, within such Loan Party’s corporate
powers, have been duly authorized by all necessary corporate action on the part
of such Loan Party and do not contravene (i) such Loan Party’s certificate of
incorporation or by-laws or (ii) any law, rule, regulation, order, writ,
judgment, injunction, decree, determination or award or any material contractual
restriction binding on or affecting such Loan Party; no authorization or
approval or other action by, and no notice to or filing with, any Governmental
Authority or regulatory body is required for the due execution, delivery and
performance by each of the Loan Parties of this Agreement or, in the case of the
Borrower, of the Notes, if any, in each case, except such as have been obtained
or made and are in full force and effect; and this Agreement is and each of the
Notes, when delivered hereunder will be, the legal, valid and binding obligation
of each Loan Party or, in the case of the
39

--------------------------------------------------------------------------------



Notes, of the Borrower, enforceable against such Loan Party in accordance with
their respective terms, subject to applicable bankruptcy, reorganization,
insolvency, moratorium or similar laws affecting creditors’ rights generally and
general principles of equity.
(c)The Borrower’s most recent annual report on Form 10-K, containing the
consolidated balance sheet of the Consolidated Group, and the related
consolidated statements of income and of cash flows of the Consolidated Group,
copies of which have been furnished to each Lender pursuant to Section
5.01(e)(ii) or as otherwise furnished to the Lenders (including by posting on
the website of the SEC at http://www.sec.gov), fairly present the consolidated
financial condition of the Consolidated Group as at the date of such balance
sheet and the consolidated results of operations of the Consolidated Group for
the fiscal year ended on such date, all in accordance with GAAP consistently
applied.
(d)There is no pending or, to the Borrower’s knowledge, threatened claim, action
or proceeding affecting any member of the Consolidated Group which could
reasonably be expected to have a material adverse effect on the financial
condition or operations of the Consolidated Group, taken as a whole, or which
could reasonably be expected to affect the legality, validity or enforceability
of this Agreement; and to the Borrower’s knowledge, each member of the
Consolidated Group has complied, and is in compliance, with all applicable laws,
rules, regulations, permits, orders, consent decrees and judgments, except for
any such matters which have not had, and would not reasonably be expected to
have, a material adverse effect on the financial condition or operations of the
Consolidated Group, taken as a whole.
(e)No ERISA Event has occurred or is reasonably expected to occur that could
reasonably be expected to have a material adverse effect on the financial
condition or operations of the Consolidated Group, taken as a whole; neither the
Borrower nor any ERISA Affiliate has incurred or is reasonably expected to incur
any material withdrawal liability (as defined in Part I of Subtitle E of Title
IV of ERISA) to any Multiemployer Plan; and no Multiemployer Plan of the
Borrower or any ERISA Affiliate is reasonably expected to be terminated, within
the meaning of Title IV of ERISA.
(f)The Borrower has implemented and will maintain policies and procedures
designed to ensure compliance by each member of the Consolidated Group and their
directors, officers and employees with applicable Anti-Corruption Laws and
Sanctions Laws, and is in compliance with applicable Anti-Corruption Laws and
Sanctions Laws in all material respects. No member of the Consolidated Group
and, to the knowledge of the Borrower, no director, officer or employee of any
member of the Consolidated Group acting in connection with or benefitting from
the credit facility established hereby, is a Sanctioned Person. No borrowing of
Advances will be made by the Borrower (A) for the purpose of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person, in violation of applicable Anti-Corruption Laws or
(B) for the purpose of financing, funding or facilitating unauthorized
transactions with any Sanctioned Person. To the knowledge of the Borrower, no
transactions undertaken by any member of the Consolidated Group hereunder will
be undertaken in violation of applicable Anti-Corruption Laws or Sanctions Laws.
SECTION 4.02.Additional Representations and Warranties as of Each Increase Date
and Each Extension Date. The Borrower represents and warrants on each Increase
Date and each Extension Date (and at no other time) that, as of each such date,
the following statements shall be true:
(a)there has been no material adverse change in the business, financial
condition or results of operations of the Consolidated Group, taken as a whole,
since the date of the audited financial statements of the Borrower most recently
delivered to the Lenders pursuant to Section 5.01(e)(ii) prior to the applicable
Increase Date or Extension Date, as the case may be (except as disclosed in
periodic or other reports filed by the Borrower pursuant to Section 13 of the
Securities Exchange Act of 1934, as amended,
40

--------------------------------------------------------------------------------



during the period from the date of the then most recently delivered audited
financial statements of the Borrower pursuant to Section 5.01(e)(ii) to the date
of the notice of the Borrower’s request for an increase in the aggregate
Commitments related to such Increase Date or for an extension of the Termination
Date then in effect related to such Extension Date, as the case may be); and
(b)the representations and warranties contained in Section 4.01 are correct in
all material respects on and as of such date, as though made on and as of such
date (except to the extent that such representations and warranties relate to an
earlier date, in which case such representations and warranties shall have been
true and correct in all material respects on and as of such earlier date).


ARTICLE V


COVENANTS
SECTION 5.01.Affirmative Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, the Borrower will, unless the
Majority Lenders shall otherwise consent in writing:
(a)Compliance with Laws, etc. Comply, and cause each member of the Consolidated
Group to comply, in all material respects with all applicable laws, rules,
regulations, permits, orders, consent decrees and judgments binding on any
member of the Consolidated Group, including ERISA and the Patriot Act, the
failure with which to comply would have a material adverse effect on the
financial condition or operations of the Consolidated Group, taken as a whole.
(b)Payment of Taxes, etc. Pay and discharge, and cause each member of the
Consolidated Group to pay and discharge, before the same shall become
delinquent, if the failure to pay and discharge would have a material adverse
effect on the financial condition or operations of the Consolidated Group, taken
as a whole, (i) all taxes, assessments and governmental charges or levies
imposed upon it or upon its property and (ii) all lawful claims which, if
unpaid, would by law become a Lien upon its property; provided, however, that no
member of the Consolidated Group shall be required to pay or discharge any such
tax, assessment, charge, levy or claim which is being contested in good faith
and by proper proceedings and as to which appropriate reserves are being
maintained in accordance with GAAP.
(c)Preservation of Corporate Existence, etc. Subject to Section 5.02(a),
preserve and maintain (and, prior to the Guaranty Release Date, cause the
Guarantor to preserve and maintain) its corporate existence, rights (charter and
statutory) and franchises; provided, however, that no Loan Party shall be
required to preserve any right or franchise if the loss thereof would not have a
material adverse effect on the business, financial condition or operations of
the Consolidated Group, taken as a whole.
(d)Maintenance of Interest Coverage Ratio. Maintain as of the last day of each
fiscal quarter of the Borrower, commencing with the first fiscal quarter of the
Borrower following the Effective Date, the ratio of (i) Consolidated EBITDA for
the Measurement Period ending on such day to (ii) Consolidated Interest Expense
for the Measurement Period ending on such day of not less than 3.00 to 1.00.
(e)Reporting Requirements. Furnish to the Designated Agent, on behalf of the
Lenders:
(i)as soon as available and in any event within 50 days after the end of each of
the first three quarters of each fiscal year of the Borrower, a copy of the
Borrower’s quarterly report on Form 10-Q as filed with the SEC, in each case
containing a consolidated balance sheet of the
41

--------------------------------------------------------------------------------



Borrower as of the end of such fiscal quarter and consolidated statements of
income and of cash flows of the Borrower for the period commencing at the end of
the previous fiscal year and ending with the end of such fiscal quarter, and a
certificate of any of the Borrower’s Chairman of the Board of Directors,
President, Chief Financial Officer, Treasurer, Assistant Treasurer or Controller
(A) stating that no Event of Default, or event that with the giving of notice or
passage of time or both would constitute an Event of Default, has occurred and
is continuing (or, if an Event of Default or such other event has occurred,
setting forth details of such Event of Default or other event continuing on the
date of such statement, and the action that the Borrower has taken and proposes
to take with respect thereto) and (B) containing a schedule which shall set
forth the computations used by the Borrower in determining compliance with the
covenant contained in Section 5.01(d); provided that the quarterly report on
Form 10-Q required to be delivered pursuant to this paragraph shall be deemed to
be delivered if such report shall have been posted and shall be available on the
website of the SEC at http://www.sec.gov;
(ii)as soon as available and in any event within 100 days after the end of each
fiscal year of the Borrower, a copy of the Borrower’s annual report on Form 10-K
as filed with the SEC, containing consolidated financial statements of the
Borrower for such fiscal year and a certificate of any of the Borrower’s
Chairman of the Board of Directors, President, Chief Financial Officer,
Treasurer, Assistant Treasurer or Controller (A) stating that no Event of
Default, or event that with the giving of notice or passage of time or both
would constitute an Event of Default, has occurred and is continuing (or, if an
Event of Default or such other event has occurred, setting forth details of such
Event of Default or other event continuing on the date of such statement, and
the action that the Borrower has taken and proposes to take with respect
thereto) and (B) containing a schedule which sets forth the computations used by
the Borrower in determining compliance with the covenant contained in Section
5.01(d); provided that the annual report on Form 10-K required to be delivered
pursuant to this paragraph shall be deemed to be delivered if such report shall
have been posted and shall be available on the website of the SEC at
http://www.sec.gov;
(iii)promptly after a Responsible Officer of the Borrower obtains actual
knowledge of the occurrence of an Event of Default or an event that with the
giving of notice or passage of time or both would constitute an Event of
Default, a statement of a Responsible Officer of the Borrower setting forth
details of such Event of Default or event continuing on the date of such
statement, and the action which the Borrower has taken and proposes to take with
respect thereto;
(iv)promptly after a Responsible Officer of the Borrower obtains actual
knowledge thereof, notice of any actions, suits and proceedings before any court
or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, affecting any member of the Consolidated
Group of the type described in Section 4.01(d);
(v)promptly after a Responsible Officer of the Borrower obtains actual knowledge
thereof, written notice of any pending or threatened Environmental Claim against
any member of the Consolidated Group or any of their respective properties which
could reasonably be expected to materially and adversely affect the financial
condition or operations of the Consolidated Group, taken as a whole;
(vi)promptly after a Responsible Officer of the Borrower obtains actual
knowledge of the occurrence of any ERISA Event which could reasonably be
expected to materially and adversely affect the financial condition or
operations of the Consolidated Group, taken as a whole, a statement of any of
the Borrower’s Chairman of the Board of Directors, President, Chief Financial
Officer, Treasurer, Assistant Treasurer or Controller describing such ERISA
Event and the action, if any, which the Borrower has taken and proposes to take
with respect thereto;
42

--------------------------------------------------------------------------------



(vii)promptly after a Responsible Officer of the Borrower obtains actual
knowledge of receipt thereof by the Borrower or any ERISA Affiliate from the
sponsor of a Multiemployer Plan, a copy of each notice received by the Borrower
or any ERISA Affiliate concerning (A) the imposition of withdrawal liability (as
defined in Part I of Subtitle E of Title IV of ERISA) by a Multiemployer Plan,
which withdrawal liability could reasonably be expected to materially and
adversely affect the financial condition or operations of the Consolidated
Group, taken as a whole, (B) the termination, within the meaning of Title IV of
ERISA, of any Multiemployer Plan, which termination could reasonably be expected
to materially and adversely affect the financial condition or operations of the
Consolidated Group, taken as a whole, or (C) the amount of liability incurred,
or which may be incurred, by the Borrower or any ERISA Affiliate in connection
with any event described in clause (vii)(A) or (vii)(B) above; and
(viii)such other material information reasonably related to any Lender’s credit
analysis of any member of the Consolidated Group as any Lender through the
Designated Agent may from time to time reasonably request.
SECTION 5.02.Negative Covenants. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, the Borrower will not (and,
prior to the Guaranty Release Date, will not permit the Guarantor to), without
the written consent of the Majority Lenders:
(a)Mergers, etc. Merge or consolidate with or into, or convey, transfer, lease
or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of the assets of the Consolidated Group,
taken as a whole (whether now owned or hereafter acquired), to, any Person, or
permit any member of the Consolidated Group to do so, unless (i) immediately
after giving effect to such proposed transaction, no Event of Default or event
which, with the giving of notice or lapse of time, or both, would constitute an
Event of Default would exist and (ii) in the case of any such merger to which
any Loan Party is a party, such Loan Party is the surviving corporation;
provided that (x) the Guarantor may merge or consolidate with or into the
Borrower in a transaction in which the Borrower is the surviving corporation and
(y) this Section 5.02(a) shall not prohibit any merger or consolidation by the
Guarantor that, substantially contemporaneously with the consummation thereof,
results in the occurrence of the Guaranty Release Date.


ARTICLE VI


EVENTS OF DEFAULT
SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:
(a)The Borrower shall fail to pay any principal of any Advance when the same
becomes due and payable; or the Borrower shall fail to pay any interest on any
Advance or any fee or other amount payable under this Agreement, in each case
within three Business Days after such interest, fee or other amount becomes due
and payable; or
(b)Any representation or warranty made by any Loan Party herein or by any Loan
Party (or any of its officers) in writing that is identified as delivered in
connection with this Agreement shall prove to have been incorrect in any
material respect when made; or
(c)Any Loan Party shall fail to perform or observe any covenant applicable to it
contained in Section 5.01(d), Section 5.01(e)(iii) or Section 5.02; or
43

--------------------------------------------------------------------------------



(d)Any Loan Party shall fail to perform or observe any other term, covenant or
agreement contained in this Agreement applicable to such Loan Party on its part
to be performed or observed if the failure to perform or observe such other
term, covenant or agreement shall remain unremedied for 30 days after written
notice thereof shall have been given to the Borrower by the Designated Agent or
the Majority Lenders; or
(e)(i) Any member of the Consolidated Group shall fail to pay any principal of
or premium or interest on any Debt of such member of the Consolidated Group
which is outstanding in a principal amount of at least $500,000,000 in the
aggregate (but excluding Debt arising hereunder) when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure (A) shall continue after the applicable
grace period, if any, specified in the agreement or instrument relating to such
Debt and (B) shall not have been cured or waived; (ii) any other event shall
occur or condition shall exist under any agreement or instrument relating to any
such Debt and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate the maturity of such Debt; or (iii) any such Debt
shall be declared to be due and payable, or required to be prepaid (other than
by a regularly scheduled required prepayment), redeemed, purchased or defeased,
or an offer to prepay, redeem, purchase or defease such Debt shall be required
to be made, in each case prior to the stated maturity thereof; provided that (1)
clause (iii) above shall not apply (and it is understood that clause (ii) above
does not apply) to any prepayment, redemption, purchase or defeasance of any
such Debt incurred for the purpose of financing, in whole or in part, any
acquisition if such prepayment, redemption, purchase or defeasance is required
to be made (A) as a result of such acquisition failing to be consummated or (B)
with the proceeds of any sale or other disposition of assets, any incurrence of
any other Debt or any issuance of any equity interests by any member of the
Consolidated Group and (2) clause (iii) above shall not apply (and it is
understood that clause (ii) above does not apply) to any prepayment, redemption,
purchase or defeasance of any such Debt of any Person acquired by the Borrower
or any of its Subsidiaries after the date hereof if such prepayment, redemption,
purchase or defeasance is required to be made as a result of the consummation of
such acquisition; or
(f)The Borrower or any Material Subsidiary shall generally not pay its Debts as
such Debts become due, or shall admit in writing its inability to pay its Debts
generally, or shall make a general assignment for the benefit of creditors; or
any proceeding shall be instituted by or against the Borrower or any Material
Subsidiary seeking to adjudicate it bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee, custodian or other
similar official for it or for substantially all of its property and, in the
case of any such proceeding instituted against it (but not instituted by it),
either such proceeding shall remain undismissed or unstayed for a period of 60
days or any of the actions sought in such proceeding (including, without
limitation, the entry of an order for relief against, or the appointment of a
receiver, trustee, custodian or other similar official for, it or for any
substantial part of its property) shall occur; or the Borrower or any Material
Subsidiary shall take any corporate action to authorize any of the actions set
forth above in this subsection (f); or
(g)Any money judgment, writ or warrant of attachment or similar process against
the Borrower, any Material Subsidiary or any of their respective assets in an
amount in excess of $500,000,000 (exclusive of any amount covered by a
nationally recognized financially sound insurer that has received notice of the
claim to which such money judgment, writ or warrant of attachment or similar
process relates and has not denied coverage or otherwise denied liability in
respect thereof) is entered and shall remain undischarged, unvacated, unbonded
or unstayed for a period of 30 days or, in any case, within five days of any
pending sale or disposition of any asset pursuant to any such process; or
44

--------------------------------------------------------------------------------



(h)Except as permitted by Section 9.08, the Guaranty shall for any reason be
terminated by the Guarantor or cease to be in full force and effect or to be
valid and binding on the Guarantor, or the enforceability thereof shall be
contested by the Guarantor;
then, and in any such event, the Designated Agent shall at the request, or may
with the consent, of the Majority Lenders, by notice to the Borrower, (A)
declare the obligation of each Lender to make Advances to be terminated,
whereupon the same shall forthwith terminate and/or (B) declare the Advances,
all interest thereon and all other amounts payable under this Agreement to be
forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by each Loan Party;
provided, however, that in the event of an actual or deemed entry of an order
for relief with respect to the Borrower under the Federal Bankruptcy Code, (A)
the obligation of each Lender to make Advances shall automatically be terminated
and (B) the Advances, all such interest and all such amounts shall automatically
become and be due and payable, without presentment, demand, protest or notice of
any kind, all of which are hereby expressly waived by each Loan Party.


ARTICLE VII


THE DESIGNATED AGENT
SECTION 7.01.Authorization and Action. (a) Each Lender hereby appoints and
authorizes the Designated Agent to take such action as agent on its behalf and
to exercise such powers under this Agreement as are delegated to the Designated
Agent by the terms hereof, together with such powers as are reasonably
incidental thereto. As to any matters not expressly provided for by this
Agreement (including, without limitation, enforcement of this Agreement or
collection of the Advances), the Designated Agent shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Majority Lenders, and such
instructions shall be binding upon all Lenders and all holders of Notes;
provided, however, that the Designated Agent shall not be required to take any
action that, in its opinion, exposes the Designated Agent to personal liability
or which is contrary to this Agreement or applicable law. The Designated Agent
agrees to give to each Lender prompt notice of each notice given to it by any
Loan Party pursuant to the terms of this Agreement. The Designated Agent shall
not be subject to any fiduciary or other implied duties, regardless of whether
an Event of Default, or any event that with the giving of notice or passage of
time or both would constitute an Event of Default, has occurred and is
continuing (and it is understood and agreed that the use of the term “agent”
herein with reference to the Designated Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law, and that such term is used as a matter of market
custom and is intended to create or reflect only an administrative relationship
between contracting parties).
(b)The Designated Agent may perform any of its duties and exercise its rights
and powers hereunder through any of its Affiliates. Notwithstanding anything
herein to the contrary, the exculpatory provisions of this Article VII and the
provisions of Sections 8.04 and 8.08 shall apply to any such Affiliate of the
Designated Agent and the Designated Agent shall remain responsible for the
performance of such duties.
(c)The Co-Administrative Agents, the Co-Syndication Agents, the Co-Documentation
Agents, the Managing Agents and the Joint Lead Arrangers and Joint Book Managers
named on the cover of this Agreement shall have no duties under this Agreement
other than those afforded to them in their capacities as Lenders, and each
Lender hereby acknowledges that the Co-Administrative Agents, the Co-Syndication
Agents, the Co-Documentation Agents, the Managing Agents and the Joint Lead
Arrangers and Joint Book Managers have no liability under this Agreement other
than those assumed by them in their capacities as Lenders.
45

--------------------------------------------------------------------------------



SECTION 7.02.Exculpatory Provisions; Designated Agent’s Reliance. Neither the
Designated Agent nor any of its directors, officers, agents or employees shall
be liable to any Lender for any action taken or omitted to be taken by it or
them under or in connection with this Agreement, except for its or their own
gross negligence or willful misconduct. Without limitation of the generality of
the foregoing, the Designated Agent: (i) may treat the Lender which made any
Advance as the holder of the Debt resulting therefrom until the Designated Agent
receives and accepts an Assumption Agreement entered into by an Assuming Lender
as provided in Section 2.19 or 2.20, as the case may be, or an Assignment and
Acceptance entered into by such Lender, as assignor, and an Eligible Assignee,
as assignee, as provided in Section 8.07; (ii) may consult with legal counsel
(including counsel for any Loan Party), independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (iii) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations (whether written or oral) made in or in connection with this
Agreement; (iv) shall be deemed not to have knowledge of any Event of Default,
or any event that with the giving of notice or passage of time or both would
constitute an Event of Default, unless and until written notice thereof (stating
that it is a “notice of default”) is given to the Designated Agent by any Loan
Party or any Lender and shall not have any duty to ascertain or to inquire as to
the performance or observance of any of the terms, covenants or conditions of
this Agreement on the part of any Loan Party or to inspect the property
(including the books and records) of any member of the Consolidated Group; (v)
shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any instrument or document furnished pursuant hereto; (vi) shall not have any
duty to ascertain or to inquire as to whether any Lender is a Defaulting Lender;
and (vii) shall incur no liability under or in respect of this Agreement by
acting upon any notice, consent, certificate or other instrument or writing
(which may be received by telecopier or e-mail) believed by it to be genuine and
signed or sent by the proper party or parties.
SECTION 7.03.The Designated Agent and its Affiliates. With respect to its
Commitment and the Advances made by it and any Note or Notes issued to it, the
Designated Agent shall have the same rights and powers under this Agreement as
any other Lender and may exercise the same as though it were not the Designated
Agent; and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated, include the Designated Agent in its individual capacity. The
Designated Agent and its respective Affiliates may accept deposits from, lend
money to, act as trustee under indentures of, accept investment banking
engagements from and generally engage in any kind of business with the Borrower
or any of its Affiliates and any Person who may do business with or own
securities of the Borrower or any of its Affiliates, all as if the Designated
Agent were not the Designated Agent and without any duty to account therefor to
the Lenders.
SECTION 7.04.Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Designated Agent, any
Co-Administrative Agent, Co-Syndication Agent, Co-Documentation Agent, Managing
Agent, Joint Lead Arranger or Joint Book Manager named on the cover of this
Agreement or any other Lender and based on the financial statements referred to
in Section 4.01(c) and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Designated Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement.
SECTION 7.05.Indemnification. The Lenders severally agree to indemnify the
Designated Agent (to the extent not reimbursed by the Loan Parties but without
affecting any Loan Party’s obligations with respect thereto), ratably according
to the respective principal amounts of Advances then owing to each of them (or,
if no Advances are at the time outstanding or if any Advances are then owing to
Persons which
46

--------------------------------------------------------------------------------



are not Lenders, ratably according to the respective amounts of their
Commitments), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by or
asserted against the Designated Agent in any way relating to or arising out of
this Agreement or any action taken or omitted by the Designated Agent under this
Agreement in its capacity as such; provided that no Lender shall be liable for
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from the
Designated Agent’s gross negligence or willful misconduct. Without limitation of
the foregoing, each Lender agrees to reimburse the Designated Agent promptly
upon demand for its ratable share of any out-of-pocket expenses (including
reasonable counsel fees) incurred by the Designated Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal or bankruptcy proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement, to the extent that the Designated Agent is not reimbursed for
such expenses by the Loan Parties.
SECTION 7.06.Successor Designated Agent. The Designated Agent may resign at any
time by giving written notice thereof to the Lenders and the Borrower and such
resignation shall be effective upon the appointment of a successor Designated
Agent as provided herein. Upon any such resignation, the Majority Lenders shall
have the right (with the consent of the Borrower unless an Event of Default has
occurred and is continuing) to appoint a successor Designated Agent (which shall
be a Lender). If no successor Designated Agent shall have been so appointed by
the Majority Lenders, and shall have accepted such appointment, within 30 days
after the retiring Designated Agent’s giving of notice of resignation, then the
retiring Designated Agent may, on behalf of the Lenders, appoint a successor
Designated Agent. Any successor Designated Agent appointed hereunder shall be a
commercial bank organized or licensed under the laws of the United States or of
any State thereof, or an Affiliate of any such commercial bank, having a
combined capital and surplus of at least $500,000,000. Upon the acceptance of
any appointment as Designated Agent hereunder by a successor Designated Agent,
such successor Designated Agent shall thereupon succeed to and become vested
with all the rights, powers, discretion, privileges and duties of the retiring
Designated Agent, and the retiring Designated Agent shall be discharged from its
duties and obligations under this Agreement. After any retiring Designated
Agent’s resignation hereunder as Designated Agent, the provisions of this
Article VII shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Designated Agent under this Agreement.
SECTION 7.07.Enforcement of the Guaranty. Each Guaranty Beneficiary hereby
agrees that, notwithstanding anything to the contrary in Article IX hereof, no
Guaranty Beneficiary shall have any right individually to enforce the Guaranty,
it being understood and agreed that all powers, rights and remedies under the
Guaranty may be exercised solely by the Designated Agent, for the benefit of the
Guaranty Beneficiaries, in accordance with the terms thereof, and that each
Guaranty Beneficiary hereby authorizes the Designated Agent to be the agent for
and representative of the Guaranty Beneficiaries with respect to the Guaranty
and to exercise all such powers, rights and remedies on its behalf. For the
avoidance of doubt, neither the Designated Agent nor any Guaranty Beneficiary
shall be entitled to enforce the Guaranty after the Guaranty Release Date.
SECTION 7.08.Certain Lender Representations, Etc.
(a)Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of the Designated Agent and the institutions named as
Co-Administrative Agents, Co-Syndication Agents, Co-Documentation Agents,
Managing Agents, Joint Lead Arrangers and Joint Book Managers on the cover page
of this Agreement and their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of any member of the Consolidated Group, that at
least one of the following is and will be true:
47

--------------------------------------------------------------------------------



(i)such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Advances, the Commitments or this Agreement,
(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Advances, the Commitments and this Agreement,
(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Advances, the
Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Advances, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Advances, the Commitments and this Agreement, or
(iv)such other representation, warranty and covenant as may be agreed in writing
between the Designated Agent, in its sole discretion, and such Lender.
(b)In addition, unless either (1) sub-clause (i) of the immediately preceding
clause (a) is true with respect to a Lender or (2) such Lender has provided
another representation, warranty and covenant in accordance with sub-clause (iv)
in the immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Designated Agent and the institutions named as Co-Administrative Agents,
Co-Syndication Agents, Co-Documentation Agents, Managing Agents, Joint Lead
Arrangers and Joint Book Managers on the cover page of this Agreement and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of any member of the Consolidated Group, that the Designated Agent is
not a fiduciary with respect to the assets of such Lender involved in such
Lender’s entrance into, participation in administration of and performance of
the Advances, the Commitments and this Agreement (including in connection with
the reservation or exercise of any rights by the Designated Agent under this
Agreement, any Loan Document or any documents related hereto or thereto).
The following terms shall for purposes of this Section have the meanings set
forth below:
“Benefit Plan” means (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of the
Code or (c) any Person whose assets include (for purposes of ERISA Section 3(42)
or otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan”.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
48

--------------------------------------------------------------------------------



ARTICLE VIII


MISCELLANEOUS
SECTION 8.01.Amendments, etc. (a) Except as provided in Sections 2.08(e), 8.13
and 9.08, no amendment or waiver of any provision of this Agreement, or consent
to any departure by the Borrower, or prior to the Guaranty Release Date, the
Guarantor therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Majority Lenders and the Borrower, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no amendment, waiver
or consent shall: (a) waive any of the conditions specified in Section 3.01 or
3.02 without the written consent of each Lender, (b) increase or extend the
scheduled date of the expiration of the Commitments without the written consent
of each affected Lender, (c) reduce the principal of, or interest on, the
Advances or the fees payable hereunder without the written consent of each
affected Lender, (d) postpone any date fixed for any payment of principal of, or
interest on, the Advances (other than as provided in Section 2.20) or any fee
without the written consent of each affected Lender, (e) change the percentage
of the Commitments or of the aggregate unpaid principal amount of Advances, or
the number of Lenders which shall be required for the Lenders or any of them to
take any action hereunder without the written consent of each Lender, (f)
release (except as expressly provided in Section 9.03 or 9.08) the Guarantor
from the Guaranty (including by limiting liability in respect thereof) without
the written consent of each Lender or (g) amend this Section 8.01 without the
written consent of each Lender (it being understood that, for purposes of this
proviso, “Lender” shall not include the Borrower or any of its Affiliates, if a
Lender, at the time of any such amendment, waiver or consent); provided further
that no amendment, waiver or consent shall, unless in writing and signed by the
Designated Agent, in addition to the Lenders required above to take such action,
affect the rights or duties of the Designated Agent under this Agreement or any
Note.
SECTION 8.02.Notices, etc. (a) All notices and other communications provided for
hereunder shall, except as otherwise expressly provided for herein, be in
writing (including e-mail and telecopier communication) and mailed, e-mailed,
telecopied or delivered, if to the Borrower, at its address at:
The Walt Disney Company
500 South Buena Vista Street
Burbank, California 91521
Attention: Treasurer
Telecopier Number: (818) 563-1682
Email: corp.finance@disney.com;
with a copy to:
The Walt Disney Company
500 South Buena Vista Street
Burbank, California 91521-0523
Attention: Treasury Operations
Telecopier Number: (818) 843-7921
Email: corp.cash.management.group@disney.com;
with a copy to:
The Walt Disney Company
500 South Buena Vista Street
49

--------------------------------------------------------------------------------



Burbank, California 91521
Attention: Associate General Counsel, Corporate Legal Department
Telecopier Number: (818) 562-1813;


if to the Guarantor, at its address at:
TWDC Enterprises 18 Corp.
c/o The Walt Disney Company
500 South Buena Vista Street
Burbank, California 91521
Attention: Treasurer
Telecopier Number: (818) 563-1682
Email: corp.finance@disney.com;
with a copy to:
TWDC Enterprises 18 Corp.
c/o The Walt Disney Company
500 South Buena Vista Street
Burbank, California 91521-0523
Attention: Treasury Operations
Telecopier Number: (818) 843-7921
Email: corp.cash.management.group@disney.com;
with a copy to:
TWDC Enterprises 18 Corp.
c/o The Walt Disney Company
500 South Buena Vista Street
Burbank, California 91521
Attention: Associate General Counsel, Corporate Legal Department
Telecopier Number: (818) 562-1813;
if to any Lender, at its Domestic Lending Office specified on Schedule 1.01
hereto or in the Assumption Agreement or in the Assignment and Acceptance
pursuant to which it became a Lender, as the case may be; and if to the
Designated Agent, at its address at:
JPMorgan Chase Bank, N.A.
500 Stanton Christiana Road, NCC5, Floor 1
Newark, DE 19713-2107
Attention: Derrick Howard
Phone Number: (302) 634-1937
Telecopier Number: (302) 634-3301
Email: derrick.howard@chase.com
Agency Withholding Tax Inquiries:
Email: agency.tax.reporting@jpmorgan.com


Agency Compliance/Financials/Intralinks:
Email: covenant.compliance@jpmchase.com;
50

--------------------------------------------------------------------------------



with a copy to:
JPMorgan Chase Bank, N.A.
8181 Communications Parkway, Bldg B, 6th Fl, TXW-3620
Plano, TX 75024
Attention: Ryan Zimmerman
Phone Number: (972) 324-8688
Email: ryan.zimmerman@jpmchase.com;
or, as to each party, at such other address as shall be designated by such party
in a written notice to the other parties; provided that materials required to be
delivered pursuant to Section 5.01(e)(i) or 5.01(e)(ii) shall be delivered to
the Designated Agent as specified in Section 8.02(b) or as otherwise specified
to the Borrower by the Designated Agent; and provided further that such
materials shall be deemed delivered to the Designated Agent to the extent posted
and available on the website of the SEC at www.sec.gov. All such notices and
communications shall, when mailed, telecopied or e-mailed, be effective when
deposited in the mails, telecopied or confirmed by e-mail, respectively, except
that notices and communications to the Designated Agent pursuant to Article II
or VII shall not be effective until received by the Designated Agent. Delivery
by telecopier, e-mail or other electronic means of an executed counterpart of
any amendment or waiver of any provision of this Agreement or the Notes or of
any Exhibit hereto to be executed and delivered hereunder shall be effective as
delivery of an original executed counterpart thereof.
(b)Each Loan Party agrees that the Designated Agent may make materials required
to be delivered pursuant to Section 5.01(e)(i) and 5.01(e)(ii), as well as any
other written information, documents, instruments (other than the Notes) and
other material relating to any member of the Consolidated Group or any other
materials or matters relating to this Agreement or any of the transactions
contemplated hereby (collectively, the “Communications”) available to the
Lenders by posting such notices on IntraLinks or a substantially similar
electronic system (the “Platform”). Each Loan Party acknowledges that (i) the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution, (ii) the Platform is provided “as is” and “as available” and (iii)
neither the Designated Agent nor any of its Affiliates warrants the accuracy,
adequacy or completeness of the Communications or the Platform and each
expressly disclaims liability for errors or omissions in the Communications or
the Platform. No warranty of any kind, express, implied or statutory, including,
without limitation, any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects, is made by the Designated Agent or any of its Affiliates in
connection with the Platform.
(c)Each Lender agrees that notice to it (as provided in the next sentence) (a
“Notice”) specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such information, documents or other
materials to such Lender for purposes of this Agreement; provided that if
reasonably requested by any Lender, the Designated Agent shall deliver a copy of
the Communications to such Lender by e-mail or telecopier. Each Lender agrees
(i) to notify the Designated Agent in writing of such Lender’s e-mail addresses
to which a Notice may be sent by electronic transmission (including by
electronic communication) on or before the date such Lender becomes a party to
this Agreement (and from time to time thereafter to ensure that the Designated
Agent has on record effective e‑mail addresses for such Lender) and (ii) that
any Notice may be sent to such e-mail address.
SECTION 8.03.No Waiver; Remedies. No failure on the part of any Lender or the
Designated Agent to exercise, and no delay in exercising, any right hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any such right preclude any other or further exercise thereof or the exercise of
any other right. The remedies herein provided are cumulative and not exclusive
of any remedies provided by law.
51

--------------------------------------------------------------------------------



SECTION 8.04.Costs and Expenses. (a) The Borrower agrees promptly to pay all
actual, reasonable and documented costs and expenses (including, without
limitation, the actual, reasonable and documented fees and expenses of one
counsel) of the Designated Agent in connection with the negotiation and
execution of this Agreement and all related documentation and the syndication of
the credit facility established hereby. The Borrower further agrees to pay,
within five Business Days of demand, all actual, reasonable and documented costs
and expenses of the Designated Agent and each Lender, if any, in connection with
the enforcement (whether through legal proceedings or otherwise) of this
Agreement and the other instruments and documents to be delivered hereunder,
including, without limitation, in connection with the enforcement of rights
under this Section 8.04(a); provided, that any such costs and expenses
consisting of fees and expenses of counsel shall be limited to the actual,
reasonable and documented fees and expenses of one counsel for the Designated
Agent and no more than one additional counsel for the Lenders as a group
(together with (i) such local counsel, limited in each case to one such local
counsel for the Designated Agent and one such local counsel for the Lenders as a
group per jurisdiction, that may be reasonably required by the Designated Agent
or the Lenders and (ii) if any Lender shall have reasonably concluded (based
upon the advice of counsel) that its representation by counsel for the Lenders
creates a conflict of interest for such counsel, such separate counsel as such
Lender may reasonably require).
(b)If any payment of principal of, or Conversion of, any Eurocurrency Rate
Advance is made other than on the last day of the Interest Period for such
Advance, as a result of a payment or Conversion pursuant to Section 2.10 or
acceleration of the maturity of the Advances pursuant to Section 6.01 or for any
other reason (other than by reason of a payment pursuant to Section 2.12), the
Borrower shall, within five Business Days of demand by any Lender (with a copy
of such demand to the Designated Agent), pay to such Lender any amounts required
to compensate such Lender for any additional losses, costs or expenses which it
may reasonably incur as a result of such payment or Conversion, including,
without limitation, any loss, cost or expense incurred by reason of the
liquidation or redeployment of deposits or other funds acquired by such Lender
to fund or maintain such Advance. All obligations of the Borrower under this
Section 8.04 shall survive the making and repayment of the Advances and the
termination of this Agreement.
SECTION 8.05.Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Designated
Agent to declare the Advances due and payable pursuant to the provisions of
Section 6.01, each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, but
excluding trust accounts) at any time held and other indebtedness at any time
owing by such Lender to or for the credit or the account of the Borrower or,
prior to the Guaranty Release Date, the Guarantor against any and all of the
obligations of the Borrower or the Guarantor, as applicable, now or hereafter
existing under this Agreement, whether or not such Lender shall have made any
demand under this Agreement. Each Lender agrees promptly to notify the Borrower
and the Designated Agent after any such set-off and application made by such
Lender; provided that the failure to give such notice shall not affect the
validity of such setoff and application. The rights of each Lender under this
Section are in addition to other rights and remedies (including, without
limitation, other rights of setoff) which such Lender may have.
SECTION 8.06.Binding Effect. This Agreement shall become effective as specified
in Section 3.01 and, thereafter, shall be binding upon and inure to the benefit
of the Borrower, the Guarantor (prior to the Guaranty Release Date), the
Designated Agent and each Lender and their respective successors and permitted
assigns, except that no Loan Party shall have any right to assign its rights
hereunder or any interest herein without the prior written consent of each
Lender (and any attempted assignment by any Loan Party without such consent
shall be null and void).
52

--------------------------------------------------------------------------------



SECTION 8.07.Assignments and Participations. (a) Each Lender may and, if
requested by the Borrower upon notice by the Borrower delivered to such Lender
and the Designated Agent pursuant to clause (ii) of Section 2.16 will, assign to
one or more Eligible Assignees all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of its
Commitment and the Advances owing to it and any Note or Notes held by it);
provided, however, that (i) each such assignment shall be of a constant, and not
a varying, percentage of all the assigning Lender’s rights and obligations under
this Agreement, (ii) the amount (without duplication) of the Commitment and the
pro-rata share of outstanding Advances of the assigning Lender being assigned
pursuant to each such assignment (determined as of the date of the Assignment
and Acceptance) shall not be less than $12,500,000 (unless the assigning Lender
shall assign its entire interest hereunder or such lesser amount is previously
agreed among such assigning Lender, the Designated Agent and the Borrower) or an
integral multiple of $500,000 in excess thereof, (iii) the sum of (A) the amount
(without duplication) of the Commitment and the pro-rata share of outstanding
Advances of the assigning Lender being assigned pursuant to each such assignment
and (B) the amount of the commitment and the pro-rata share of outstanding
advances of the assigning Lender being contemporaneously assigned under the 2018
Credit Agreement, or any agreement extending or replacing the 2018 Credit
Agreement, by the Person that is such assigning Lender (in both cases determined
as of the date of the Assignment and Acceptance or similar agreement with
respect to such assignments) shall not be less than $25,000,000 in the aggregate
(unless the assigning Lender shall assign its entire interest hereunder and
thereunder or such lesser amount is previously agreed among such assigning
Lender, the Designated Agent and the Borrower) or an integral multiple of
$1,000,000 in excess thereof; provided, however, that if the aggregate amount of
the Commitment of such assigning Lender hereunder and its commitment under the
2018 Credit Agreement, or any agreement extending or replacing the 2018 Credit
Agreement, is less than $25,000,000 on the date of such proposed assignment,
such assigning Lender may assign all, but not less than all, of its remaining
rights and obligations under this Agreement and the 2018 Credit Agreement, or
any agreement extending or replacing the 2018 Credit Agreement (unless an
assignment of a portion of such assigning Lender’s obligations hereunder and
thereunder is otherwise previously agreed among such assigning Lender, the
Designated Agent and the Borrower), (iv) each such assignment shall be to an
Eligible Assignee and (v) the parties to each such assignment (other than the
Borrower) shall execute and deliver to the Designated Agent, for its acceptance
and recording in the Register, an Assignment and Acceptance, together with a
processing and recordation fee of $3,500 provided that the Designated Agent may,
in its sole discretion, elect to waive such processing and recordation fee in
the case of any assignment. Upon such execution, delivery, acceptance and
recording, from and after the effective date specified in each Assignment and
Acceptance, (x) the assignee thereunder shall be a party hereto and, to the
extent that rights and obligations hereunder have been assigned to it pursuant
to such Assignment and Acceptance, have the rights and obligations of a Lender
hereunder and (y) the Lender assignor thereunder shall, to the extent that
rights and obligations hereunder have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights (other than any rights such
Lender assignor may have under Sections 2.11, 2.14, 8.04 and 8.08) and be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto).
(b)By executing and delivering an Assignment and Acceptance, the Lender assignor
thereunder and the assignee thereunder confirm to and agree with each other and
the other parties hereto as follows: (i) other than as provided in such
Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any instrument or document furnished pursuant hereto;
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any member of the
Consolidated Group or the performance or observance by any Loan Party of any of
its obligations under this Agreement or any
53

--------------------------------------------------------------------------------



instrument or document furnished pursuant hereto; (iii) such assignee confirms
that it has received a copy of this Agreement, together with copies of the
financial statements referred to in Section 4.01(c), and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon the Designated Agent, such assigning
Lender or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement; (v) such assignee confirms
that it is an Eligible Assignee; (vi) such assignee appoints and authorizes the
Designated Agent to take such action as agent on its behalf and to exercise such
powers under this Agreement as are delegated to the Designated Agent by the
terms hereof, together with such powers as are reasonably incidental thereto;
and (vii) such assignee agrees that it will perform in accordance with their
terms all of the obligations which by the terms of this Agreement are required
to be performed by it as a Lender.
(c)The Designated Agent shall maintain a copy of each Assignment and Acceptance
and each Assumption Agreement delivered to and accepted by it and a register for
the recordation of the names and addresses of the Lenders and the Commitment of,
and principal amount of the Advances owing to, each Lender from time to time
(the “Register”). The entries in the Register shall be conclusive and binding
for all purposes, absent manifest error, and the Loan Parties, the Designated
Agent and the Lenders may treat each Person whose name is recorded in the
Register as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by any Loan Party or any Lender at any
reasonable time and from time to time upon reasonable prior notice to the
Designated Agent.
(d)Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee representing that it is an Eligible Assignee and, if
applicable, the Borrower, together with any Note subject to such assignment, the
Designated Agent shall, if such Assignment and Acceptance has been completed and
is in substantially the form of Exhibit B hereto, (i) accept such Assignment and
Acceptance, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Borrower.
(e)Each Lender may sell participations to one or more banks or other entities in
or to all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitment and the
Advances owing to it and any Note issued to it hereunder); provided, however,
that (i) such Lender’s obligations under this Agreement (including, without
limitation, its Commitment hereunder) shall remain unchanged, (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations, (iii) the Loan Parties, the Designated Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(iv) such Lender shall not agree in any participation agreement with any
participant or proposed participant to obtain the consent of such participant
before agreeing to the amendment, modification or waiver of any of the terms of
this Agreement or any Note before consenting to any action or failure to act by
the Borrower or any other party hereunder or under any Note, or before
exercising any rights it may have in respect thereof, unless such amendment,
modification, waiver, consent or exercise would (A) increase or extend the
scheduled expiration of the amount of such participant’s portion of such
Lender’s Commitment, (B) reduce the principal amount of or rate of interest on
the Advances or any fee or other amounts payable hereunder to which such
participant would be entitled to receive a share under such participation
agreement, or (C) postpone any date fixed for any payment of principal of or
interest on the Advances or any fee or other amounts payable hereunder to which
such participant would be entitled to receive a share under such participation
agreement. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each participant and the principal amounts
(and stated interest) of each participant’s interest in the Advances or other
obligations under this
54

--------------------------------------------------------------------------------



Agreement (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any participant or any information relating to a participant’s
interest in any Commitments, Advances, Notes or its other obligations under this
Agreement) to any Person except to the extent that such disclosure is requested
by such Person and is necessary to establish that such Commitment, Advance, Note
or other obligation is in registered form under Section 5f.103-1(c) of the U.S.
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Designated Agent (in its capacity as Designated
Agent) shall have no responsibility for maintaining a Participant Register.
(f)Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 8.07, disclose to
the assignee or participant or proposed assignee or participant any information
relating to any Loan Party furnished to such Lender by or on behalf of any Loan
Party in writing and directly related to the transactions contemplated
hereunder; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any confidential information relating to any Loan Party
received by it from such Lender in accordance with the terms of Section 8.09(a).
(g)No participation or assignment hereunder shall be made in violation of the
Securities Act of 1933, as amended from time to time, or any applicable state
securities laws, and each Lender hereby represents that it will make any Advance
for its own account in the ordinary course of its business and not with a view
to the public distribution or sale thereof.
(h)Anything in this Agreement to the contrary notwithstanding, any Lender may at
any time assign or create a security interest in all or any portion of its
rights under this Agreement (including, without limitation, the Advances owing
to it and any Note issued to it hereunder) in favor of any Federal Reserve Bank
or any foreign central bank having authority over such Lender in accordance with
Regulation A of the Board of Governors of the Federal Reserve System (or any
successor regulation thereto), any applicable operating circular of such Federal
Reserve Bank or any other regulation issued by the applicable foreign central
bank; provided that no such pledge or assignment of a security interest shall
release a Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.
SECTION 8.08.Indemnification. The Borrower agrees to indemnify and hold harmless
the Designated Agent, each Lender and each of their Affiliates and their
respective officers, directors, employees, agents and advisors (each, an
“Indemnified Party”) from and against any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
expenses of counsel) that may be incurred by or asserted against any Indemnified
Party, in each case arising out of or in connection with or by reason of, or in
connection with the preparation for a defense of, any investigation, litigation
or proceeding (whether or not an Indemnified Party is a party thereto) arising
out of, related to or in connection with the Commitments hereunder or the
Advances made hereunder or any transactions in connection herewith, including,
without limitation, any transaction in which any proceeds of the Advances are,
or are proposed to be, applied (collectively, the “Indemnified Matters”);
provided that the Borrower shall have no obligation to any Indemnified Party
under this Section 8.08 with respect to (i) matters for which such Indemnified
Party has been reimbursed by or on behalf of the Borrower pursuant to any other
provision of this Agreement, but only to the extent of such reimbursement, or
(ii) Indemnified Matters found by a court of competent jurisdiction to have
resulted from the willful misconduct or gross negligence of such Indemnified
Party. If any action is brought against any Indemnified Party, such Indemnified
Party shall promptly notify the Borrower in writing of the institution of such
action and the Borrower shall thereupon have the right, at its option, to elect
to assume the defense of such action; provided, however, that
55

--------------------------------------------------------------------------------



the Borrower shall not, in assuming the defense of any Indemnified Party in any
Indemnified Matter, agree to any dismissal or settlement of such Indemnified
Matter without the prior written consent of such Indemnified Party, which
consent shall not be unreasonably withheld, if such dismissal or settlement (A)
would require any admission or acknowledgment of culpability or wrongdoing by
such Indemnified Party or (B) would provide for any non-monetary relief to any
Person to be performed by such Indemnified Party. If the Borrower so elects, it
shall promptly assume the defense of such action, including the employment of
counsel (reasonably satisfactory to such Indemnified Party) and payment of
expenses. Such Indemnified Party shall have the right to employ its or their own
counsel in any such case, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Party unless (1) the employment of such counsel
shall have been authorized in writing by the Borrower in connection with the
defense of such action or (2) the Borrower shall not have properly employed
counsel reasonably satisfactory to such Indemnified Party to have charge of the
defense of such action, in which case such fees and expenses shall be paid by
the Borrower. If an Indemnified Party shall have reasonably concluded (based
upon the advice of counsel) that the representation by one counsel of such
Indemnified Party and any Loan Party creates a conflict of interest for such
counsel, the reasonable fees and expenses of such counsel shall be borne by the
Borrower and the Borrower shall not have the right to direct the defense of such
action on behalf of such Indemnified Party (but shall retain the right to direct
the defense of such action on behalf of the Borrower). Anything in this Section
8.08 to the contrary notwithstanding, the Borrower shall not be liable for the
fees and expenses of more than one counsel for any Indemnified Party in any
jurisdiction as to any Indemnified Matter or for any settlement of any
Indemnified Matter effected without its written consent. All obligations of the
Borrower under this Section 8.08 shall survive the making and repayment of the
Advances and the termination of this Agreement. This Section 8.08 shall not
apply with respect to any Taxes indemnified under Section 2.14 or any Excluded
Taxes.
SECTION 8.09.Confidentiality.
(a)None of the Designated Agent or the Lenders may disclose to any Person any
confidential, proprietary or non-public information of the Borrower or any
member of the Consolidated Group furnished to the Designated Agent or the
Lenders by or on behalf of any member of the Consolidated Group (such
information being referred to collectively herein as the “Borrower
Information”), except that each of the Designated Agent and each of the Lenders
may disclose Borrower Information (i) to its and its Affiliates’ employees,
officers, directors, agents, auditors and advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Borrower Information and instructed to keep such Borrower
Information confidential on substantially the same terms as provided herein),
(ii) to the extent requested by any regulatory authority or self-regulatory
body, (iii) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, (iv) to any other party to this Agreement,
(v) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder, (vi) subject to an agreement containing provisions substantially the
same as those of this Section 8.09(a), to any assignee of or participant in, or
any prospective assignee of or participant in, any of its rights or obligations
under this Agreement, (vii) to the extent such Borrower Information (A) is or
becomes generally available to the public on a non-confidential basis, other
than as a result of a breach of this Section 8.09(a) by the Designated Agent or
such Lender, or (B) is or becomes available to the Designated Agent or such
Lender on a non-confidential basis from a source other than the Borrower, its
Affiliates or their respective officers, directors, agents, auditors and
advisors, provided such source is not bound by a confidentiality agreement or
other legal or fiduciary obligations of secrecy with the Borrower or its
Affiliates with respect to the Borrower Information and (viii) with the consent
of the Borrower.
(b)Each Loan Party agrees to maintain the confidentiality of any rate provided
by an individual Reference Bank hereunder for purposes of setting the
Eurocurrency Rate (and the name of such Reference Bank), except (i) to its and
its Affiliates’ employees, officers, directors, agents, auditors and
56

--------------------------------------------------------------------------------



advisors (it being understood that the persons to whom such disclosure is made
will be informed of the confidential nature of such information and instructed
to keep such information confidential on substantially the same terms as
provided herein), (ii) as consented to by the applicable Reference Bank, (iii)
to the extent requested by any regulatory authority or self-regulatory body,
(iv) to the extent required by applicable laws or regulations or by any subpoena
or similar legal process, (v) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or the
enforcement of rights hereunder or (vi) to the extent such rate (A) is or
becomes generally available to the public on a non-confidential basis, other
than as a result of a breach of this Section 8.09(b) by any Loan Party, or (B)
is or becomes available to any Loan Party on a non-confidential basis from a
source other than the applicable Reference Bank, provided, to its knowledge,
such source is not bound by a confidentiality agreement or other legal or
fiduciary obligations of secrecy with such Reference Bank with respect to the
rate. Notwithstanding the foregoing, it is understood that each Loan Party may
disclose to any Lender the average of the rates quoted by the Reference Banks
that provide rate quotes in connection with any determination of the
Eurocurrency Rate.
SECTION 8.10.Patriot Act. Each Lender and the Designated Agent hereby notifies
each Loan Party that, pursuant to the requirements of the Patriot Act, it is
required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of each Loan Party and
other information that will allow it to identify each Loan Party in accordance
with the Patriot Act. Each Loan Party shall promptly provide such information
upon request by any Lender or the Designated Agent.
SECTION 8.11.Judgment. (a) If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder in Dollars into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Designated Agent could purchase
Dollars with such other currency at the Designated Agent’s principal office in
London at 11:00 A.M. (London time) on the Business Day preceding that on which a
final judgment is given.
(b)If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder in a Committed Currency into Dollars, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures the Designated Agent could purchase such Committed Currency with
Dollars at the Designated Agent’s principal office in London at 11:00 A.M.
(London time) on the Business Day preceding that on which final judgment is
given.
(c)The obligation of the Borrower in respect of any sum due from it in any
currency (the “Primary Currency”) to any Lender or the Designated Agent
hereunder shall, notwithstanding any judgment in any other currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Designated Agent (as the case may be) of any sum adjudged to be
due in such other currency, such Lender or the Designated Agent (as the case may
be) may, in accordance with normal banking procedures, purchase the applicable
Primary Currency with such other currency; if the amount of the applicable
Primary Currency so purchased is less than such sum due to such Lender or the
Designated Agent (as the case may be) in the applicable Primary Currency, the
Borrower agrees, as a separate obligation and notwithstanding any such judgment,
to indemnify such Lender or the Designated Agent (as the case may be) against
such loss, and if the amount of the applicable Primary Currency so purchased
exceeds such sum due to such Lender or the Designated Agent (as the case may be)
in the applicable Primary Currency, such Lender or the Designated Agent (as the
case may be) agrees to remit to the Borrower such excess.
SECTION 8.12.Consent to Jurisdiction and Service of Process. All judicial
proceedings brought against any Loan Party with respect to this Agreement or any
instrument or other documents
57

--------------------------------------------------------------------------------



delivered hereunder may be brought in any state or Federal court in the Borough
of Manhattan in the State of New York, and by execution and delivery of this
Agreement, each Loan Party accepts, for itself and in connection with its
properties, generally and unconditionally, the exclusive jurisdiction of the
aforesaid courts, and irrevocably agrees to be bound by any final judgment
rendered thereby in connection with this Agreement or any instrument or other
document delivered hereunder from which no appeal has been taken or is
available. Each Loan Party agrees to receive service of process in any such
proceeding in any such court at its office at 77 West 66th Street, 15th Floor,
New York, New York 10023, Attention: Kenneth E. Newman (or at such other address
in the Borough of Manhattan in the State of New York as the Borrower shall
notify the Designated Agent from time to time) and, if any Loan Party ever
ceases to maintain such office in the Borough of Manhattan, irrevocably
designates and appoints Corporation Service Company, 1180 Avenue of the
Americas, Suite 210, New York, New York 10036, or any other address in the State
of New York communicated by Corporation Service Company to the Designated Agent,
as its agent to receive on its behalf service of all process in any such
proceeding in any such court, such service being hereby acknowledged by each
Loan Party to be effective and binding service in every respect.
SECTION 8.13.Substitution of Currency. If a change in any Committed Currency
occurs pursuant to any applicable law, rule or regulation of any governmental,
monetary or multi-national authority, this Agreement (including, without
limitation, the definition of Eurocurrency Rate) will be amended to the extent
determined by the Designated Agent (acting reasonably, in consultation with the
Borrower and in accordance with the terms of Section 8.01) to be necessary to
reflect the change in currency and to put the Lenders and the Borrower in the
same position, so far as possible, that they would have been in if no change in
such Committed Currency had occurred.
SECTION 8.14.Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York.
SECTION 8.15.Execution in Counterparts; Interpretation. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier or other electronic means shall be effective as delivery
of an original executed counterpart of this Agreement. A full set of executed
counterparts of this Agreement shall be lodged with the Designated Agent and the
Borrower. Any Notes issued hereunder shall be delivered in original hard copy to
the Lender requesting such Note. This Agreement and the Notes constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof, including the commitments of the Lenders
and, if applicable, their Affiliates under any commitment advices with respect
to the credit facility established hereby submitted by any Lender (but do not
supersede any provisions of any fee letter executed by any Loan Party in
connection with this Agreement).
SECTION 8.16.Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. The parties hereto shall endeavor in good-faith negotiations
to replace the prohibited or unenforceable provision with valid provisions the
economic effect of which comes as close as possible to that of the prohibited or
unenforceable provision.
SECTION 8.17.No Fiduciary Relationship. Each Loan Party, on behalf of itself and
its subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the
Designated Agent, the Lenders and their Affiliates are acting
58

--------------------------------------------------------------------------------



pursuant to a contractual relationship on an arm’s-length basis, and the parties
hereto do not intend that the Designated Agent, the Lenders or their Affiliates
act or be responsible as a fiduciary to any Loan Party, its management,
stockholders, creditors or any other Person. Each of the Loan Parties, the
Designated Agent, the Lenders and their Affiliates expressly disclaims any
fiduciary relationship and agrees they are each responsible for making their own
independent judgments with respect to any transactions entered into between
them.
SECTION 8.18.Non-Public Information. Each Lender acknowledges that all
information, including requests for waivers and amendments, furnished by any
Loan Party or the Designated Agent pursuant to or in connection with, or in the
course of administering, this Agreement will be syndicate-level information,
which may contain material non-public information with respect to any Loan
Party, its subsidiaries or their securities. Each Lender represents to each Loan
Party and the Designated Agent that (i) it has developed compliance procedures
regarding the use of such material non-public information and that it will
handle such material non-public information in accordance with such procedures
and applicable law, including Federal, state and foreign securities laws, and
(ii) it has identified to the Designated Agent a credit contact who may receive
information that may contain such material non-public information in accordance
with its compliance procedures and applicable law, including Federal, state and
foreign securities laws.
SECTION 8.19. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in this Agreement or in
any other agreement, arrangement or understanding among any such parties, each
party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of the
applicable Resolution Authority (exercised in accordance with the relevant
Bail-In Legislation) and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and
(b)the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)a reduction in full or in part or cancellation of any such liability;
(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document, subject to the right of such
recipient to decline ownership of such shares or other instruments of ownership,
in which case, subject as provided in the relevant Bail-In Legislation, any such
liability may be reduced or cancelled, as the case may be, to the same extent as
if such shares or other instruments of ownership had been accepted; or
(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of the applicable Resolution
Authority.
The following terms shall for purposes of this Section have the meanings set
forth below:
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
59

--------------------------------------------------------------------------------



“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any Person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that Person
or any other Person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
60

--------------------------------------------------------------------------------



SECTION 8.20.Waiver of Notice Period in Connection with Termination of Existing
Credit Agreement. Upon the effectiveness of this Agreement, the Existing Credit
Agreement (except for the indemnification, yield protection and confidentiality
provisions contained therein that by their terms expressly survive termination
of the Existing Credit Agreement), and all Commitments under and as defined in
the Existing Credit Agreement, are hereby terminated. Each Lender that is a
party to the Existing Credit Agreement hereby waives any notice required for the
termination of the Commitments thereunder.


ARTICLE IX


GUARANTY
SECTION 9.01.The Guaranty. The Guarantor hereby irrevocably and unconditionally
guarantees the full and punctual payment when due (whether at stated maturity,
upon acceleration or otherwise) of all obligations of the Borrower under this
Agreement and the other Loan Documents, including, without limitation, (i) the
principal of and interest on each Advance made to the Borrower and (ii) all
other amounts payable by the Borrower under this Agreement and the other Loan
Documents, including, without limitation, all fees, expenses, reimbursements,
indemnities and other monetary obligations, whether absolute or contingent,
matured or unmatured, liquidated or unliquidated, including monetary obligations
incurred under this Agreement or any other Loan Document during the pendency of
any bankruptcy, insolvency, receivership or other similar process, regardless of
whether allowed or allowable in such proceeding (all of the foregoing being
referred to collectively as the “Guaranteed Obligations”). Upon the failure by
the Borrower to pay punctually when due any such amount, subject to any
applicable grace or notice and cure period, the Guarantor agrees that it shall
forthwith pay such amount at the place and in the manner specified in this
Agreement. The Guarantor hereby agrees that the Guaranty is an absolute,
irrevocable (except as provided by Section 9.08) and unconditional guaranty of
payment and is not a guaranty of collection.
SECTION 9.02.Guaranty Unconditional. The obligations of the Guarantor under the
Guaranty shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:
(a)any extension, renewal, settlement, indulgence, compromise, waiver or release
of or with respect to the Guaranteed Obligations or any part thereof or any
agreement relating thereto, or with respect to any obligation of any other
guarantor of any of the Guaranteed Obligations, whether (in any such case) by
operation of law or otherwise, or any failure or omission to enforce any right,
power or remedy with respect to the Guaranteed Obligations or any part thereof
or any agreement relating thereto, or with respect to any obligation of any
other guarantor of any of the Guaranteed Obligations, in each case other than
the payment in full in cash of the Guaranteed Obligations (other than contingent
obligations that have not yet arisen);
(b)any modification or amendment of or supplement to this Agreement or any other
Loan Document, including, without limitation, any such amendment which may
increase the amount of, or the interest rates applicable to, any of the
Guaranteed Obligations guaranteed hereby; provided that the Guarantor has
consented to any such modification, amendment or supplement in writing if its
consent thereto is otherwise required under this Agreement or the other Loan
Documents;
(c)any change in the corporate, partnership, limited liability company or other
existence, structure or ownership of the Borrower or the Guarantor, or any
insolvency, bankruptcy, reorganization or other similar proceeding affecting the
Borrower or any of its assets, in each case other than the payment in full in
cash of the Guaranteed Obligations (other than contingent obligations that have
not yet arisen);
61

--------------------------------------------------------------------------------



(d)the existence of any claim, setoff or other rights which the Guarantor may
have at any time against the Borrower, any other guarantor of any of the
Guaranteed Obligations, any Guaranty Beneficiary or any other Person, whether in
connection with the Guaranty or in connection with any unrelated transactions,
provided that nothing in this Article IX shall prevent the assertion of any such
claim by separate suit or compulsory counterclaim;
(e)the unenforceability or invalidity of the Guaranteed Obligations or any part
thereof or the lack of genuineness, enforceability or validity of any agreement
relating thereto, or any other invalidity or unenforceability relating to or
against the Borrower or any other guarantor of any of the Guaranteed Obligations
(other than any defense that the Borrower has for payment in full in cash of the
Guaranteed Obligations (other than contingent obligations that have not yet
arisen)) for any reason related to this Agreement or any other Loan Document, or
any provision of applicable law, decree, order or regulation purporting to
prohibit the payment by the Borrower or any other guarantor of the Guaranteed
Obligations, of any of the Guaranteed Obligations or otherwise affecting any
term of any of the Guaranteed Obligations; or
(f)any other act or omission to act or delay of any kind by the Borrower, any
Guaranty Beneficiary or any other Person or any other circumstance whatsoever
which might, but for the provisions of this Section 9.02, constitute a legal or
equitable discharge of the Guarantor’s obligations under this Article IX or
otherwise reduce, release, prejudice or extinguish its liability under the
Guaranty, in each case other than the payment in full in cash of the Guaranteed
Obligations (other than contingent obligations that have not yet arisen) or
performance by the Borrower of its obligations under this Agreement and the
other Loan Documents.
SECTION 9.03.Continuing Guaranty; Discharge and Reinstatement. Subject to
Section 9.08, the Guarantor’s obligations under this Article IX shall constitute
a continuing and irrevocable guarantee of all Guaranteed Obligations now or
hereafter existing and shall remain in full force and effect until all
Guaranteed Obligations shall have been paid in full in cash (other than
contingent obligations that have not yet arisen) and the Commitments shall have
terminated or expired, at which time, subject to all the foregoing conditions,
the obligations of the Guarantor under the Guaranty shall automatically
terminate. If at any time any payment of the principal of or interest on any
Advance or any other Guaranteed Obligation (including a payment effected through
exercise of a right of setoff) is rescinded, or is or must be otherwise restored
or returned upon the insolvency, bankruptcy or reorganization of the Borrower
(including pursuant to any settlement entered into by any Guaranty Beneficiary
in its discretion), the Guarantor’s obligations under the Guaranty with respect
to such payment shall be reinstated as though such payment had been due but not
made at such time.
SECTION 9.04.Waivers. The Guarantor irrevocably waives acceptance of the
Guaranty, presentment, demand or action on delinquency, protest, the benefit of
any statute of limitations and, to the fullest extent permitted by law, any
notice not provided for in this Agreement or under any other Loan Document, as
well as any requirement that at any time any action be taken by any Person
against the Borrower, any other guarantor of the Guaranteed Obligations or any
other Person. Notwithstanding anything to the contrary in this Article IX, the
Guarantor hereby absolutely, unconditionally, knowingly, and expressly waives,
to the fullest extent permitted by law:
(a)any right it may have to revoke the Guaranty as to future indebtedness or
notice of acceptance hereof;
(b)(i) notice of acceptance of the Guaranty; (ii) notice of any Advances or
other financial accommodations made or extended under the Loan Documents or the
creation or existence of any Guaranteed Obligations; (iii) notice of the amount
of the Guaranteed Obligations, subject, however, to the
62

--------------------------------------------------------------------------------



Guarantor’s right to make inquiry of the Guaranty Beneficiaries to ascertain the
amount of the Guaranteed Obligations at any reasonable time; (iv) notice of any
adverse change in the financial condition of the Borrower or of any other fact
that might increase the Guarantor’s risk hereunder; (v) notice of presentment
for payment, demand, protest, and notice thereof as to any instruments among the
Loan Documents, other than demand for payment under the Guaranty; (vi) notice of
any Event of Default or any event or condition that constitutes, or upon notice,
lapse of time or both would constitute, an Event of Default; and (vii) all other
notices (except if such notice is expressly required to be given to the
Guarantor hereunder) and demands to which the Guarantor might otherwise
expressly be entitled; and
(c)its right, if any, to require any Guaranty Beneficiary or any other Person to
institute suit against, or to exhaust any rights and remedies which any Guaranty
Beneficiary or any other Person have or may have against, any third party.
SECTION 9.05.Subrogation. The Guarantor shall not exercise any right of
subrogation, contribution, indemnity, reimbursement or similar rights against
the Borrower with respect to any payments it makes under the Guaranty until all
of the Guaranteed Obligations and any amounts payable under the Guaranty have
been paid in full in cash (other than contingent obligations that have not yet
arisen) and all Commitments have terminated. If any amounts are paid to the
Guarantor in violation of the foregoing limitation, then such amounts shall be
held in trust for the benefit of the Guaranty Beneficiaries and shall forthwith
be paid to such Persons to reduce the amount of the Guaranteed Obligations,
whether matured or unmatured.
SECTION 9.06.Stay of Acceleration. If acceleration of the time for payment of
any amount payable by the Borrower under this Agreement or any other Loan
Document is stayed upon the insolvency, bankruptcy or reorganization of the
Borrower or any of its Affiliates, all such amounts otherwise subject to
acceleration under the terms of this Agreement or any other Loan Document shall
nonetheless be payable by the Guarantor under the Guaranty forthwith on demand
by the Designated Agent.
SECTION 9.07.Taxes. The Guarantor agrees that the provisions of Section 2.14
shall be applicable, mutatis mutandis, to all payments required to be made by
the Guarantor under the Guaranty, as if each reference in such Section to the
Borrower were a reference to the Guarantor.
SECTION 9.08.Release of Guarantor. (a) The Guarantor shall, upon the occurrence
of any of the following events, be automatically and unconditionally released
and discharged from the Guaranty and, subject to Section 9.08(c), all of its
other obligations under this Agreement, and shall cease to have any rights
hereunder and shall automatically cease to be a party hereto, in each case,
without any action required on the part of the Designated Agent, any Lender or
any other Guaranty Beneficiary:
(i)upon written notice to the Designated Agent, at such time as (A) the
Guarantor is not (x) a borrower under the 2018 Credit Agreement or an issuer of
any debt securities or (y) a guarantor under the 2018 Credit Agreement or debt
securities of the Borrower (or, in each case under this clause (i), the
Guarantor is released or discharged from all such indebtedness substantially
concurrently with the release and discharge of the Guaranty), or (B) the
aggregate principal amount of indebtedness for borrowed money (without
duplication) issued or borrowed by all Subsidiaries of the Borrower
(collectively) (other than any indebtedness for borrowed money represented by
the Guaranty or guarantees of third party indebtedness) constitutes (or, as a
result of any event or circumstance occurring or arising substantially
concurrently therewith, will constitute) no more than 10.0% of the aggregate
principal amount of indebtedness for borrowed money of the Borrower and its
Subsidiaries (other than any indebtedness for borrowed money represented by
guarantees of third party indebtedness), on a consolidated basis, as of such
time; or
63

--------------------------------------------------------------------------------



(ii)upon the sale, transfer or disposition (including by way of consolidation or
merger) of all or substantially all of the equity interests or assets of the
Guarantor to another Person (other than to the Borrower or any of its
subsidiaries).
(b)From and after the Guaranty Release Date, any reference to “any Loan Party”,
“each Loan Party” or “the Loan Parties”, or references of similar import, shall
be deemed to refer solely to the Borrower.
(c)Notwithstanding the occurrence of the Guaranty Release Date or anything else
to the contrary set forth in this Section 9.08, the Guarantor shall remain bound
by its agreements set forth in Sections 8.09(b) and 8.17 as if no Guaranty
Release Date shall have occurred and the Guarantor continued to be a party
hereto.


[Remainder of Page Intentionally Left Blank]



64

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective representatives thereunto duly authorized, as of the date
first above written.







THE WALT DISNEY COMPANY, as borrowerby/s/ Jonathan S. HeadleyName:Jonathan S.
HeadleyTitle:Senior Vice President, Treasurer
and Corporate Real Estate





SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT

--------------------------------------------------------------------------------




TWDC ENTERPRISES 18 CORP., as Guarantorby/s/ Jonathan S. HeadleyName:Jonathan S.
HeadleyTitle:Treasurer







SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT

--------------------------------------------------------------------------------




JPMOGAN CHASE BANK, N.A.,
individually and as Designated Agent,by
/s/ Ryan Zimmerman
Name:Ryan Zimmerman Title:Vice President







SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT

--------------------------------------------------------------------------------







LENDER SIGNATURE PAGE TO
THE FIVE-YEAR CREDIT AGREEMENT
DATED AS OF MARCH 6, 2020, OF
THE WALT DISNEY COMPANYName of Lender:CITIBANK, N.A.by
/s/ Michael Vondriska
Name:Michael VondriskaTitle:Vice President





SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT

--------------------------------------------------------------------------------







LENDER SIGNATURE PAGE TO
THE FIVE-YEAR CREDIT AGREEMENT
DATED AS OF MARCH 6, 2020, OF
THE WALT DISNEY COMPANYName of Lender:BNP Paribasby/s/ Nicole
RodriguezName:Nicole RodriguezTitle:DirectorFor any Lender requiring a second
signature line:by/s/ Brendan HeneghanName:Brendan HeneghanTitle:Director





SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT

--------------------------------------------------------------------------------







LENDER SIGNATURE PAGE TO
THE FIVE-YEAR CREDIT AGREEMENT
DATED AS OF MARCH 6, 2020, OF
THE WALT DISNEY COMPANYName of Lender:DEUTSCHE BANK AG NEW YORK BRANCHby/s/ Ming
K ChuName:Ming K ChuTitle:DirectorFor any Lender requiring a second signature
line:by/s/ Marko LukinName:Marko LukinTitle:Vice President





SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT

--------------------------------------------------------------------------------







LENDER SIGNATURE PAGE TO
THE FIVE-YEAR CREDIT AGREEMENT
DATED AS OF MARCH 6, 2020, OF
THE WALT DISNEY COMPANYName of Lender:BANK OF AMERICA, N.A.by/s/ Jonathan
TristanName:Jonathan TristanTitle:Vice President







SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT

--------------------------------------------------------------------------------







LENDER SIGNATURE PAGE TO
THE FIVE-YEAR CREDIT AGREEMENT
DATED AS OF MARCH 6, 2020, OF
THE WALT DISNEY COMPANYName of Lender:CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCHby
/s/ William O’Daly
Name:William O’DalyTitle:Authorized SignatoryFor any Lender requiring a second
signature line:by
/s/ D. Andrew Maletta
Name:D. Andrew MalettaTitle:Authorized Signatory





SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT

--------------------------------------------------------------------------------







LENDER SIGNATURE PAGE TO
THE FIVE-YEAR CREDIT AGREEMENT
DATED AS OF MARCH 6, 2020, OF
THE WALT DISNEY COMPANYGOLDMAN SACHS LENDING PARTNERS
LLC:by
/s/ Rebecca Kratz
Name:Rebecca KratzTitle:Authorized Signatory





SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT

--------------------------------------------------------------------------------







LENDER SIGNATURE PAGE TO
THE FIVE-YEAR CREDIT AGREEMENT
DATED AS OF MARCH 6, 2020, OF
THE WALT DISNEY COMPANYName of Lender:HSBC BANK USA, N.A.by
/s/ Sam Stockwin
Name:Sam StockwinTitle:Vice President





SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT

--------------------------------------------------------------------------------







LENDER SIGNATURE PAGE TO
THE FIVE-YEAR CREDIT AGREEMENT
DATED AS OF MARCH 6, 2020, OF
THE WALT DISNEY COMPANYMizuho Bank, Ltd.by
/s/ Tracy Rahn
Name:Tracy RahnTitle:Executive Director





SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT

--------------------------------------------------------------------------------







LENDER SIGNATURE PAGE TO
THE FIVE-YEAR CREDIT AGREEMENT
DATED AS OF MARCH 6, 2020, OF
THE WALT DISNEY COMPANYName of Lender: MORGAN STANLEY BANK,
N.A.by
/s/ Julie Lilienfeld
Name:Julie LilienfeldTitle:Authorized Signatory





SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT

--------------------------------------------------------------------------------







LENDER SIGNATURE PAGE TO
THE FIVE-YEAR CREDIT AGREEMENT
DATED AS OF MARCH 6, 2020, OF
THE WALT DISNEY COMPANYName of Lender:MUFG Bank, Ltd.by
/s/ Dana L. McDougall
Name:Dana L. McDougallTitle:Vice PresidentFor any Lender requiring a second
signature line:byName:Title:





SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT

--------------------------------------------------------------------------------







LENDER SIGNATURE PAGE TO
THE FIVE-YEAR CREDIT AGREEMENT
DATED AS OF MARCH 6, 2020, OF
THE WALT DISNEY COMPANYName of Lender:ROYAL BANK OF CANADAby
/s/ Alfonse Simone
Name:Alfonse SimoneTitle:Authorized Signatory





SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT

--------------------------------------------------------------------------------







LENDER SIGNATURE PAGE TO
THE FIVE-YEAR CREDIT AGREEMENT
DATED AS OF MARCH 6, 2020, OF
THE WALT DISNEY COMPANYName of Lender:SOCIETE GENERALEby
/s/ Shelley Yu
Name:Shelley YuTitle:Director





SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT

--------------------------------------------------------------------------------







LENDER SIGNATURE PAGE TO
THE FIVE-YEAR CREDIT AGREEMENT
DATED AS OF MARCH 6, 2020, OF
THE WALT DISNEY COMPANYName of Lender:Sumitomo Mitsui Banking Corporationby
/s/ Michael Maguire
Name:Michael MaguireTitle:Managing Director





SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT

--------------------------------------------------------------------------------







LENDER SIGNATURE PAGE TO
THE FIVE-YEAR CREDIT AGREEMENT
DATED AS OF MARCH 6, 2020, OF
THE WALT DISNEY COMPANYName of Lender:THE TORONTO-DOMINION BANK, NEW
YORK BRANCHby
/s/ Michael Borowiecki
Name:MICHAEL BOROWIECKITitle:AUTHORIZATION TO EXECUTE





SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT

--------------------------------------------------------------------------------







LENDER SIGNATURE PAGE TO
THE FIVE-YEAR CREDIT AGREEMENT
DATED AS OF MARCH 6, 2020, OF
THE WALT DISNEY COMPANYName of Lender:TRUIST BANKby
/s/ Carlos Cruz
Name:Carlos CruzTitle:Director





SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT

--------------------------------------------------------------------------------







LENDER SIGNATURE PAGE TO
THE FIVE-YEAR CREDIT AGREEMENT
DATED AS OF MARCH 6, 2020, OF
THE WALT DISNEY COMPANYName of Lender:U.S. Bank National Associationby
/s/ Steven J. Correll
Name:Steven J. CorrellTitle:Senior Vice PresidentFor any Lender requiring a
second signature line:byName:Title:





SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT

--------------------------------------------------------------------------------







LENDER SIGNATURE PAGE TO
THE FIVE-YEAR CREDIT AGREEMENT
DATED AS OF MARCH 6, 2020, OF
THE WALT DISNEY COMPANYName of Lender:Wells Fargo Bank, N.A.by
/s/ Paul Ingersoll
Name:Paul IngersollTitle:Director





SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT

--------------------------------------------------------------------------------







LENDER SIGNATURE PAGE TO
THE FIVE-YEAR CREDIT AGREEMENT
DATED AS OF MARCH 6, 2020, OF
THE WALT DISNEY COMPANYName of Lender:Agricultural Bank of China Ltd., New York
Branchby
/s/ Nelson Chou
Name:Nelson ChouTitle:Head of Corporate BankingFor any Lender requiring a second
signature line:byName:Title:





SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT

--------------------------------------------------------------------------------







LENDER SIGNATURE PAGE TO
THE FIVE-YEAR CREDIT AGREEMENT
DATED AS OF MARCH 6, 2020, OF
THE WALT DISNEY COMPANYName of Lender:Banco Santander, S.A., New York Branchby
/s/ Rita Walz-Cuccioli
Name:Rita Walz-CuccioliTitle:Executive DirectorBanco Santander S.A., New York
BranchFor any Lender requiring a second signature line:by/s/ Juan GalanName:Juan
GalanTitle:Managing DirectorBanco Santander S.A. New York Branch





SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT

--------------------------------------------------------------------------------







LENDER SIGNATURE PAGE TO
THE FIVE-YEAR CREDIT AGREEMENT
DATED AS OF MARCH 6, 2020, OF
THE WALT DISNEY COMPANYName of Lender:Bank of China, Los Angeles Branchby
/s/ Yong Ou
Name:Yong OuTitle:SVP & Branch Manager For any Lender requiring a second
signature line:byName:Title:





SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT

--------------------------------------------------------------------------------







LENDER SIGNATURE PAGE TO
THE FIVE-YEAR CREDIT AGREEMENT
DATED AS OF MARCH 6, 2020, OF
THE WALT DISNEY COMPANYName of Lender: Industrial and Commercial Bank
of China Limited, New York Branchby
/s/ Tony Huang
Name:Tony HuangTitle:DirectorFor any Lender requiring a second signature
line:by/s/ Dayi LiuName:Dayi LiuTitle:Executive Director





SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT

--------------------------------------------------------------------------------







LENDER SIGNATURE PAGE TO
THE FIVE-YEAR CREDIT AGREEMENT
DATED AS OF MARCH 6, 2020, OF
THE WALT DISNEY COMPANYName of Lender:ING Bank N.V. , Dulin Branchby
/s/ Louise Gough
Name:Louise GoughTitle:Vice PresidentFor any Lender requiring a second signature
line:by/s/ Padraig MatthewsName:Padraig MatthewsTitle:Director





SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT

--------------------------------------------------------------------------------







LENDER SIGNATURE PAGE TO
THE FIVE-YEAR CREDIT AGREEMENT
DATED AS OF MARCH 6, 2020, OF
THE WALT DISNEY COMPANYSTANDARD CHARTERED BANK:by
/s/ Guilherme Domingos
Name:Guilherme Domingos –A3553Title:DirectorStandard Chartered Bank





SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT

--------------------------------------------------------------------------------







LENDER SIGNATURE PAGE TO
THE FIVE-YEAR CREDIT AGREEMENT
DATED AS OF MARCH 6, 2020, OF
THE WALT DISNEY COMPANYName of Lender:Bayerische Landesbank, New York Branchby
/s/ Rolf Siebert
Name:Rolf SiebertTitle:Executive DirectorFor any Lender requiring a second
signature line:by/s/ Varbin StaykoffName:Varbin StaykoffTitle:Senior Director





SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT

--------------------------------------------------------------------------------







LENDER SIGNATURE PAGE TO
THE FIVE-YEAR CREDIT AGREEMENT
DATED AS OF MARCH 6, 2020, OF
THE WALT DISNEY COMPANYName of Lender:COMMERZBANK AG, NEW YORK BRANCHby
/s/ Neil L. Kiernan
Name:Neil L. KiernanTitle:DirectorFor any Lender requiring a second signature
line:by/s/ Robert P. SullivanName:Robert P. SullivanTitle:Vice President





SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT

--------------------------------------------------------------------------------







LENDER SIGNATURE PAGE TO
THE FIVE-YEAR CREDIT AGREEMENT
DATED AS OF MARCH 6, 2020, OF
THE WALT DISNEY COMPANYName of Lender:INTESA SANPAOLO S.P.A., NEW YORK
BRANCHby
/s/ Manuela Insana
Name:Manuela InsanaTitle:Relationship ManagerFor any Lender requiring a second
signature line:by/s/ Glen BinderName:Glen BinderTitle:Global Relationship
Manager





SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT

--------------------------------------------------------------------------------







LENDER SIGNATURE PAGE TO
THE FIVE-YEAR CREDIT AGREEMENT
DATED AS OF MARCH 6, 2020, OF
THE WALT DISNEY COMPANYSvenska Handelsbanken AB (publ),
New York Branchby
/s/ Mark Emmett
Name:Mark EmmettTitle:Vice PresidentFor any Lender requiring a second signature
line:by/s/ Nancy D’AlbertName:Nancy D’AlbertTitle:Vice President





SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT

--------------------------------------------------------------------------------







LENDER SIGNATURE PAGE TO
THE FIVE-YEAR CREDIT AGREEMENT
DATED AS OF MARCH 6, 2020, OF
THE WALT DISNEY COMPANYName of Lender:WESTPAC BANKING CORPORATIONby
/s/ Richard Yarnold
Name:Richard YarnoldTitle:Senior Relationship ManagerCorporate & Institutional
Banking



SIGNATURE PAGE TO THE FIVE-YEAR CREDIT AGREEMENT